Exhibit 10.2

 

Execution Copy

 

TENTH AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT

 

This TENTH AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT (this “Amendment”)
is made and entered into as of March 29, 2015 and effective as of April 1, 2015
(the “Effective Date”) by and among the parties signatory hereto, as lessors
(collectively, “Lessor”),  HCR III Healthcare, LLC, as lessee (“Lessee”), and
HCR ManorCare, Inc., as guarantor (“Guarantor”).

 

RECITALS

 

A.Lessor is the current “Lessor” and Lessee is the current “Lessee” pursuant to
that certain Master Lease and Security Agreement, dated as of April 7, 2011, as
amended by that certain First Amendment to Master Lease and Security Agreement,
dated as of April 7, 2011, as further amended by that certain Second Amendment
to Master Lease and Security Agreement, dated as of May 16, 2011, Third
Amendment to Master Lease and Security Agreement, dated as of January 10, 2012,
Fourth Amendment to Master Lease and Security Agreement, dated as of April 18,
2012, Fifth Amendment to Master Lease and Security Agreement, dated as of May 5,
2012, Sixth Amendment to Master Lease and Security Agreement, dated as of July
30, 2012, Seventh Amendment to Master Lease and Security Agreement, dated as of
February 11, 2013, Eighth Amendment to Master Lease and Security Agreement,
dated as of July 31, 2014, and Ninth Amendment to Master Lease and Security
Agreement, dated as of September 30, 2014 (as so amended, collectively, the
“Master Lease”). 

 

B. Lessee’s obligations under the Master Lease are guaranteed by HCR ManorCare,
Inc., a Delaware corporation, successor in interest to HCR ManorCare LLC, a
Delaware limited liability company, pursuant to that certain Guaranty of
Obligations, dated as of April 7, 2011 (as the same may heretofore have been or
may hereafter be further amended, modified, or reaffirmed from time to time, the
“Guaranty”). 

 

C.The Master Lease currently covers the “Leased Property” of the Pool 1
Facilities described on Exhibit A-1 to the Master Lease, the Pool 2 Facilities
described on Exhibit A-2 to the Master Lease, the Pool 3 Facilities described on
Exhibit A-3 to the Master Lease, and the Pool 4 Facilities described on Exhibit
A-4 to the Master Lease.

 

D.Lessor and Lessee desire to modify certain terms and provisions of the Master
Lease as more particularly provided herein. 

 

E.Effective as of the Effective Date, Lessor and Lessee have agreed to reduce
Lessee’s obligation to pay current Minimum Rent and to provide for Lessee to pay
a Deferred Rent Obligation (as hereinafter defined) each as provided in this
Amendment.

 

 

--------------------------------------------------------------------------------

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:

 

1. Recitals.  The foregoing recitals are adopted by Lessor and Lessee as true
and correct and, by this reference, are incorporated herein as if set forth
herein in full.

2. Definitions; References to Master Lease.  All capitalized terms used herein
shall have the meanings ascribed to them in the Master Lease, unless otherwise
defined herein or modified by the terms of this Amendment.  The term “this
Lease” as used in the Master Lease shall mean the Master Lease, as amended and
modified by this Amendment.  The Master Lease, as amended and modified by this
Amendment, is the “Lease”.

3. Amendments to Section 2.1 of the Master Lease.  Section 2.1 of the Master
Lease, Definitions, is hereby modified and amended as follows:

(a) The following terms are hereby deleted in their entirety and replaced with
the following in lieu thereof:

“Extended Term(s):  Any one or more of the Pool 1 Sub-A First Extended
Term, Pool 1 Sub-A Second Extended Term, Pool 1 Sub-B First Extended Term, Pool
1 Sub-B Second Extended Term, Pool 1 Sub-C First Extended Term, Pool 1 Sub-C
Second Extended Term, Pool 1 Sub-D First Extended Term, Pool 1 Sub-D Second
Extended Term, Pool 2 Sub-A First Extended Term, Pool 2 Sub-A Second Extended
Term, Pool 2 Sub-B First Extended Term, Pool 2 Sub-B Second Extended Term, Pool
2 Sub-C First Extended Term, Pool 2 Sub-C Second Extended Term, Pool 2 Sub-D
First Extended Term, Pool 2 Sub-D Second Extended Term, Pool 2 Sub-E First
Extended Term, Pool 2 Sub-E Second Extended Term, Pool 3 Sub-A First Extended
Term, Pool 3 Sub-A Second Extended Term, Pool 3 Sub-B First Extended Term, Pool
3 Sub-B Second Extended Term, Pool 3 Sub-C First Extended Term, Pool 3 Sub-C
Second Extended Term, Pool 3 Sub-D First Extended Term, Pool 3 Sub-D Second
Extended Term, Pool 3 Sub-E First Extended Term, Pool 3 Sub-E Second Extended
Term, Pool 4 Sub-A First Extended Term, Pool 4 Sub-A Second Extended Term, Pool
4 Sub-B First Extended Term, Pool 4 Sub-B Second Extended Term, Pool 4 Sub-C
First Extended Term, Pool 4 Sub-C Second Extended Term, Pool 4 Sub-D First
Extended Term and/or Pool 4 Sub-D Second Extended Term (including, without
limitation, all of them collectively), as the context requires.”

“Pool 1 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on March 31, 2029.”





2

--------------------------------------------------------------------------------

 



“Pool 2 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on March 31, 2030.”

“Pool 3 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on March 31, 2032.”

“Pool 4 Fixed Term: The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on March 31, 2033.”

(b) The following new definition is inserted in its appropriate alphabetical
order:

“Cooperation Agreement:  That certain letter agreement, dated February 6, 2015,
between Lessor and Lessee.”

“Effective Date: As defined in the Tenth Amendment.”

“Sale Properties: As defined in the Cooperation Agreement.”

“Tenth Amendment: That certain Tenth Amendment to Master Lease and Security
Agreement, dated as of March 29, 2015 by and among Lessor, Lessee and
Guarantor.”

4. Reduction of Minimum Rent.

(a) Minimum Rent.  From and after the Effective Date, the Master Lease is hereby
modified and amended by deleting Exhibit A-1, Exhibit A-2, Exhibit A-3 and
Exhibit A-4 attached to the Master Lease in their entirety and replacing such
exhibits with a replacement Exhibit A-1, Exhibit A-2, Exhibit A-3 and Exhibit
A-4 attached to this Amendment and incorporated into the Master Lease.

5. Modification of Extension Term.  Section 1(d) and (e) and Section 2 of
Exhibit D to the Master Lease shall be deleted in its entirety and replaced with
Exhibit B attached to this Amendment and incorporated into the Master Lease.

6. Minimum Rent Escalation.   Exhibit D attached to the Master Lease is hereby
modified and amended as follows: 

(a) Section 1(b) of Exhibit D to the Master Lease shall be deleted in its
entirety and replaced with the following in lieu thereof: “Intentionally
Omitted.”.

(b) Section 1(c) of Exhibit D to the Master Lease shall be amended to replace
“Commencing upon the expiration of the (6th) Lease Year” with “Commencing on
April 1, 2016”. 





3

--------------------------------------------------------------------------------

 



7. Deferred Rent Obligation. Article 3 of the Master Lease is hereby modified
and amended by inserting the following at the end of such Article: 

“Section 3.5.Deferred Rent Obligation and Related Matters. 

3.5.1  As a result of the modification of the Minimum Rent as provided in the
Tenth Amendment, a portion of the Minimum Rent is being deferred in an amount
equal to $525,000,000 in the aggregate (the “Initial Deferred Rent
Obligation”).  Lessee acknowledges that the entire Initial Deferred Rent
Obligation is deferred and payable as provided in this Section 3.5.   The
Initial Deferred Rent Obligation shall be allocated into tranches as follows:
(i) Tranche A: $275,000,000 (the “Tranche A Deferred Rent Obligation”) and (ii)
Tranche B: $250,000,000 (the “Tranche B Initial Deferred Rent Obligation”).

3.5.2  From and after the Effective Date, until the entire Tranche A Deferred
Rent Obligation is paid in full to Lessor, Lessee shall pay to Lessor a current
annual rent factor payment (the “Tranche A Current Payment”) in an amount equal
to (a) the then applicable Tranche A Rental Factor (as hereinafter defined)
times (b) the outstanding amount of the Tranche A Deferred Rent Obligation.  For
the purposes hereof, the “Tranche A Rental Factor” means (i) six and nine-tenths
percent (6.9%) per annum for the first Lease Year following the Effective Date
and (ii) for each Lease Year thereafter occurring during the Term, the Tranche A
Rental Factor shall be increased by three percent (3.0%) per annum compounded
annually.  For example, the Tranche A Rental Factor for the Lease Year
commencing on April 1, 2016 shall be seven and eleven hundredths percent (7.11%)
(i.e., 6.9% times 1.03) and for the Lease Year commencing on April 1, 2017,
shall be seven and thirty-two hundredths percent (7.32%), and so on.  Commencing
on the Effective Date, one twelfth (1/12) of the then applicable Tranche A
Current Payment shall be payable by Lessee to Lessor monthly, in advance,
together with the payment of each installment of Minimum Rent.   

3.5.3  Commencing on April 1, 2016, the amount of the outstanding Tranche B
Initial Deferred Rent Obligation shall be increased until the Tranche B Deferred
Rent Obligation (as hereafter defined) is paid in full to Lessor by an amount
equal to (a) the then applicable Tranche B Rental Factor (as hereinafter
defined) times (b) the outstanding amount of the Tranche B Deferred Rent
Obligation.  For the purposes hereof, the “Tranche B Rental Factor” means (i)
initially three percent (3.0%), (ii) commencing on April 1, 2019, four percent
(4.0%), (iii) commencing on April 1, 2020, five percent (5.0%), and (iv)
commencing on April 1, 2021 and for the remainder of the Term, six percent
(6.0%).  The Tranche B Initial Deferred Rent Obligation, as increased by the
Tranche B Rental Factor shall be referred to as the “Tranche B Deferred Rent
Obligation”.  The Tranche A Deferred Rent Obligation, together with the Tranche
B Deferred Rent Obligation, shall be referred to collectively as the “Deferred
Rent Obligation”.





4

--------------------------------------------------------------------------------

 



3.5.4  The entire outstanding Deferred Rent Obligation shall be due and payable
by Lessee to Lessor on the earliest to occur of (a) an Event of Default for
failure to pay Minimum Rent under this Lease; (b) Lessee shall fail to pay any
installment of the Tranche A Current Payment when the same becomes due and
payable and such failure is not cured by Lessee within a period of five (5)
Business Days after notice thereof from Lessor; (c) any other Event of Default
that results in a termination of all or any part of this Lease but only to the
extent that Lessor has terminated this Lease with respect to a number of
Facilities equal to seven percent (7%) or more (in the aggregate) of the number
of Facilities then subject to this Lease (excluding, however, any partial
termination resulting from a Separation Event or in connection with any Sale
Properties (as designated pursuant to the Cooperation Agreement)); (d) the
expiration of the Pool 1 Fixed Term; (e) any initial public offering of
Guarantor or its Subsidiaries in which Carlyle Funds or members of the executive
management team of Guarantor sell shares or receive proceeds; (f) any sale or
transfer of a direct or indirect controlling interest in Guarantor or any
Controlling Person, other than any Transfer described in clause (a) of the
definition of Permitted Transfer; and (g) other than in connection with the
Additional Facility Purchase Transaction or the sale of any Sale Properties
pursuant to and in compliance with the Cooperation Agreement, any sale or
transfer of a majority interest in any material assets of Guarantor or any of
its material Subsidiaries, including, without limitation, the hospice business
and/or the home healthcare business, except to the extent the net after tax
proceeds are actually applied to payment of obligations under HCR Healthcare,
LLC’s credit facilities as in effect from time to time (including any
refinancings or replacements thereof) or are actually applied to payment of the
Deferred Rent Obligation.    

3.5.5  Notwithstanding any provision of this Lease to the contrary, all or any
portion of the Deferred Rent Obligation may be prepaid at any time, or from time
to time, at the option of Lessee or Guarantor, as applicable, without premium or
penalty.  Any repayment or voluntary prepayment of the Deferred Rent Obligation
pursuant to this Section 3.5  shall be applied as follows: first, to payment of
the Tranche B Deferred Rent Obligation until repaid in full, and second, to
payment of the Tranche A Deferred Rent Obligation.  Notwithstanding the
foregoing, any repayment or voluntary prepayment of the Deferred Rent Obligation
from proceeds received from the Additional Facilities Purchase Transaction shall
be applied as follows:  first, to payment of the Tranche A Deferred Rent
Obligation until repaid in full, and second, to payment of the Tranche B
Deferred Rent Obligation.

3.5.6  Notwithstanding anything in this Lease or the Guaranty to the contrary,
until the Deferred Rent Obligation has been paid in full by Lessee to Lessor,
(a) Guarantor shall not (i) (A) pay any dividends or make any distributions to
holders of its equity interests, other than for payment of taxes or dividends
payable of Guarantor’s currently outstanding preferred stock (which dividends
payable on such preferred stock shall not exceed $200,000 per annum) or (B)
incur or cause or permit any Subsidiary of Guarantor to incur any indebtedness
for borrowed money or guaranty indebtedness for





5

--------------------------------------------------------------------------------

 



borrowed money in excess of Five Hundred Million Dollars ($500,000,000)
(including indebtedness of Guarantor incurred on or prior to the Commencement
Date, but excluding (x) any indebtedness refinancing such indebtedness, and (y)
for the avoidance of doubt, any capitalized rent or other capitalized
obligations under this Lease), other than revolving credit facility borrowings
of not more than $175,000,000 of at any time outstanding; or (ii) repurchase any
outstanding equity securities of Guarantor held by any Carlyle Fund or any of
their successors or assigns; (b) Guarantor and its Subsidiaries shall not incur
additional Indebtedness for borrowed money not then existing as of the Effective
Date, other than any Indebtedness permitted to be incurred pursuant to HCR
Healthcare LLC’s credit facilities as in effect from time to time (including any
refinancings or replacements thereof); and (c) Guarantor and its Subsidiaries
shall not (i) sell, transfer, assign, encumber or convey any direct or indirect
controlling interest in Guarantor or any Controlling Person, other than any
Transfer described in clause (a) of the definition of Permitted Transfer, or
(ii) other than in connection with the Additional Facility Purchase Transaction
or the sale of any Sale Properties pursuant to and in compliance with the
Cooperation Agreement, sell, transfer, assign, encumber or convey a majority
interest in any material assets of Guarantor or any material Subsidiary of
Guarantor, including, without limitation, Guarantor’s hospice business or the
home healthcare business, in each case without the prior written consent of
Lessor;  except to the extent the net after tax proceeds are actually applied to
payment of obligations under HCR Healthcare, LLC’s credit facilities as in
effect from time to time (including any refinancings or replacements thereof) or
are actually applied to payment of the Deferred Rent Obligation,  which consent
shall not be unreasonably conditioned, withheld or delayed.

3.5.7  Until the Deferred Rent Obligation has been paid in full by Lessee to
Lessor, and notwithstanding anything to the contrary contained in this Lease or
the Guaranty, Guarantor and its Subsidiaries shall defer payment of the
following: (a) any fees to the Carlyle Funds, any direct or indirect general
partner of any Carlyle Fund, or Carlyle Investment Management, L.P. or their
respective successors or assigns, and (b) (i) prior to the consummation of an
initial public offering,  any fees to any directors of Guarantor or any
successor of Guarantor for service in such capacity (other than normal and
customary board service fees (as determined in the reasonable discretion of
Guarantor) to those directors of Guarantor receiving board fees as of the
Effective Date up to Five Hundred Thousand Dollars ($500,000) per annum, in the
aggregate, in any calendar year with respect to fees to such directors receiving
board fees as of the Effective Date), and (ii) following the consummation of an
initial public offering,  any fees to any directors of Guarantor or any
successor of Guarantor for service in such capacity in excess of reasonable and
customary fees paid to directors of  public companies (as determined in the
reasonable discretion of Guarantor).

3.5.8  (a) Except as otherwise set forth in this paragraph below, Minimum Rent,
the Tranche A Current Payment, and all payments attributable to the Deferred
Rent Obligation (including any amounts attributable to the Tranche B Rental
Factor) payable





6

--------------------------------------------------------------------------------

 



hereunder are intended to constitute “fixed rent” (as such term is defined in
Treasury Regulation § 1.467-1(h)(3)).  For purposes of Section 467 of the
Internal Revenue Code, the rent attributable to the Minimum Rent, the Tranche A
Current Payment, and all payments attributable to the Deferred Rent Obligation
(including any amounts attributable to the Tranche B Rental Factor) shall be
allocated as set forth on Schedule 2 to the Tenth Amendment.  Lessor and Lessee
agree that, for income tax purposes, the Allocated Rent allocated pursuant to
this Section 3.5.8 and Schedule 2 to the Tenth Amendment shall represent and be
the amount of rent on account of the use of the Leased Property, for each
calendar month of the Term.  It is the intention of the parties hereto that the
allocation of rent as provided above constitutes a specific allocation of fixed
rent within the meaning of Treasury Regulation § 1.467-1(c)(2)(ii)(A), with the
effect that pursuant to Treasury Regulation §§ 1.467-1(d) and 1.467-2 the Lessor
and Lessee, on any federal income tax returns filed by each of them (or on any
return on which their income is included), shall accrue the amounts of rental
income and rental expense, respectively, set forth in this Section 3.5.8 and in
Schedule 2 to the Tenth Amendment; (b) upon the occurrence of any event
described in Section 3.5.4 that results in a termination of this Lease, any
amount of Tranche A Deferred Rent Obligation in excess of the balance of the
related Section 467 Loan as described on Schedule 2 to the Tenth Amendment
(whether such related Section 467 Loan is treated as being made from Lessor to
Lessee or from Lessee to Lessor), plus, in the event there is a related Section
467 Loan from Lessee to Lessor, the balance of such Section 467 Loan from Lessee
to Lessor, shall be treated as a payment for termination of this Lease; and (c)
upon the occurrence of any event described in Section 3.5.4 or any repayment or
prepayment described in Section 3.5.5 that, in either case, does not result in a
termination of this Lease, any amount of Tranche A Deferred Rent Obligation in
excess of the balance of a related Section 467 Loan as described on Schedule 2
to the Tenth Amendment (whether such related Section 467 Loan is treated as
being made from Lessor to Lessee or from Lessee to Lessor) shall be treated as
an additional rent payment which is paid and allocated at the time of payment.”

8. Impound Accounts Waiver Extension.  Section 4.4 of the Master Lease, Impound
Accounts, is hereby modified and amended as follows:

(a) The first sentence of Section 4.4.1 shall be amended to replace “Upon the
occurrence” with “Beginning on May 1, 2016, upon the occurrence”.

(b) The first sentence of Section 4.4.2 shall be amended to replace “Upon the
occurrence” with “Beginning on May 1, 2016, upon the occurrence”.

9. Renewal Terms.  The first sentence of Section 19.1(a) of the Master Lease,
Renewal Terms, is hereby deleted in its entirety and replaced with the
following:

“Provided that no Event of Default, or event which, with notice or lapse of time
or both, would constitute a monetary Event of Default, has occurred and is
continuing, either at the date of exercise or upon the commencement of an
Extended Term, then Lessee shall





7

--------------------------------------------------------------------------------

 



have the right to renew this Lease (x) with respect to all (but not less than
all) of, respectively, the Pool 1 Facilities, the Pool 2 Facilities, the Pool 3
Facilities and the Pool 4 Facilities then covered by this Lease, for the first
Extended Terms for such Facilities set forth on Exhibit D attached hereto and
(x) with respect to all (but not less than all) of, respectively, Pool 1 Sub-A
Facilities, Pool 1 Sub-B Facilities, Pool 1 Sub-C Facilities, Pool 1 Sub-D
Facilities, Pool 2 Sub-A Facilities, Pool 2 Sub-B Facility, Pool 2 Sub-C
Facilities, Pool 2 Sub-D Facilities, Pool 2 Sub-E Facilities, Pool 3 Sub-A
Facilities, Pool 3 Sub-B Facility, Pool 3 Sub-C Facilities, Pool 3 Sub-D
Facilities, Pool 3 Sub-E Facilities, Pool 4 Sub-A Facilities, Pool 4 Sub-B
Facility, Pool 4 Sub-C Facilities, Pool 4 Sub-D Facilities then covered by this
Lease, for the second Extended Terms for such Facilities set forth on Exhibit D
attached hereto.”

10. Reporting Requirements.  Section 25.1.2 of the Master Lease,  Statements, is
hereby modified and amended (i) to delete the requirement that Lessee deliver
annual and quarterly financial statements of Lessee to Lessor; provided that
Lessee shall continue to be obligated to deliver annual and quarterly financial
statements of Guarantor and its consolidated Subsidiaries to the extent provided
in Section 25.1.2 of the Master Lease, and (ii) by inserting the following at
the end of such Section:  

“(j)Lessee shall provide Lessor with (i) annual facility level detailed
projections; and (ii) to the extent the same have been provided to the
Guarantor’s board of directors, the lenders (as a whole and in their capacity as
such) under HCR Healthcare, LLC’s credit facilities or any rating agency,
multi-year detailed projections by asset class into a consolidated financial
model complete with income statement, balance sheet and statement of cash flows,
including setting forth the key underlying assumptions related thereto on not
less than an annual basis.”

11. Capital Addition Financing.  During the four (4) year period immediately
following the Effective Date, Lessor shall, at Lessee’s request, provide to
Lessee an amount not to exceed One Hundred Million Dollars ($100,000,000) in the
aggregate to fund Capital Addition Costs approved by Lessor, in Lessor’s
reasonable discretion, pursuant to Sections 10.1 and 10.2 of the Master Lease
(“Capital Addition Financing”), provided,  however, that Lessor shall not be
obligated to advance more than Fifty Million Dollars ($50,000,000) in Capital
Addition Financing in any Lease Year.  In the event that Lessee elects to avail
itself of such Capital Addition Financing, prior to disbursement or advance of
any Capital Addition Financing, Lessee shall enter an amendment to the Master
Lease, providing for (a) a customary disbursement mechanism of the proceeds of
the Capital Addition Financing and (b) an increase in the Allocated Minimum Rent
for the applicable Facility for which Capital Addition Costs will be funded with
the Capital Addition Financing in an amount equal to the product of (x) the
amount disbursed by Lessor on account of the Capital Addition Financing for such
Facility times (y) at the time of any such disbursement, the greater of
(A) seven and three quarters percent (7.75%) and (B) 500 basis points in excess
of the then current 10-year Treasury Rate.  Lessee shall pay all reasonable
out-of-pocket costs, fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Lessor in connection with the review of the Capital
Addition





8

--------------------------------------------------------------------------------

 



Financing and with the preparation, negotiation and execution of all documents
related thereto.  Such Capital Additional Financing shall be structured in a
REIT tax compliant fashion.   

12. Purchase of Additional Facilities.  

(a) Subject to the satisfaction of the conditions set forth in Section 12(c),
 Guarantor shall cause the owners (each, an “Additional Facility Owner” and
collectively, the “Additional Facilities Owners”) of the nine (9) properties
listed on Schedule 1 attached hereto (each, an “Additional Facility” and
collectively, the “Additional Facilities”) to convey the Additional Facilities
to Lessor or its Affiliates designated by Lessor (each, a “Grantee”), and Lessor
or such Grantee will purchase each of the Additional Facilities from the
applicable Additional Facility Owner (with respect to each Additional Facility,
an “Additional Facilities Purchase Transaction”), subject to and in accordance
with the terms of this Section 12;  it being agreed that the Additional Facility
Purchase Transaction shall include all of the applicable Additional Facility
Owner’s right, title and interest in the Personal Property at the Additional
Facility, without any additional consideration therefor.  Unless otherwise
agreed by Guarantor and Lessor, (i) the closing for each Additional Facilities
Purchase Transaction (each, an “Additional Facilities Closing Date”), other than
the closing of the purchase and sale of the Additional Facility located in
Sterling Heights, Michigan, shall occur on the second Business Day following
satisfaction or waiver of the conditions set forth in Section 12(c) with respect
to such Additional Facility and (ii) the closing of the purchase and sale of the
Additional Facility located in Sterling Heights, Michigan shall occur on the
later of (A) the second Business Day following satisfaction or waiver of the
conditions set forth in Section 12(c) with respect to such Additional Facility
and (B) the second Business Day of the 2016 calendar year; provided,  however,
that, if the Additional Facilities Closing Date for either of the Additional
Facilities located in Lacey, Washington and Salmon Creek, Washington (each, an
“Additional Washington Facility”) would otherwise occur prior to the second
Business Day of the 2016 calendar year, at the option of Guarantor, Guarantor
may delay the Additional Facilities Closing Date for such Additional Washington
Facility until the second Business Day of the 2016 calendar year, which option
may be exercised by Guarantor by providing written notice to Lessor on or before
the date on which the Additional Facilities Closing Date for the applicable
Additional Washington Facility would have otherwise occurred.

(b) Guarantor shall, at least twenty (20) days prior to the date of the
applicable Additional Facilities Closing Date, cause the applicable Additional
Facility Owner to provide to Lessor the following: 

(i) a pro forma owner’s title insurance policy (“Pro Forma”) showing fee title
to each Additional Facility vested in the applicable Additional Facility Owner,
or Grantee, in an amount reasonably acceptable to Lessor, subject to no
financial encumbrances (other than tax liens not yet due and payable), and
containing the following endorsements (in each case, where and if
applicable):  owner’s comprehensive; same as survey; access and entry; separate
tax parcel; location; street assessments; zoning; environmental protection lien;





9

--------------------------------------------------------------------------------

 



subdivision; mechanic’s lien; deletion of arbitration; and other endorsements
reasonably requested by Lessor;

(ii) copies of all underlying documents for any exceptions shown on the Pro
Forma;

(iii) an ALTA survey which accurately depicts each Additional Facility,
certified to Grantee (and such other parties as may be reasonably requested by
Lessor) and an affidavit of no change to survey reasonably acceptable to the
title company for the purpose of removing the standard survey exception and
issuing any survey-related endorsements;

(iv) a Phase I environmental report of each Additional Facility (completed
within the six (6) month period prior to the date of the Additional Facilities
Closing Date) and any other environmental reports concerning each Additional
Facility in Guarantor, Lessee, or the applicable Additional Facility Owner’s
possession or control or reasonably available to Guarantor, Lessee or such
Additional Facility Owner, in each case, which report(s) shall be certified to
Grantee (or the consultant(s) preparing such reports shall issue a reliance
letter establishing a relationship between such consultant and Grantee);

(v) if applicable and requested by Lessor, a property condition report for each
Additional Facility;

(vi) if applicable and requested by Lessor, a zoning report for each Additional
Facility (which shall include a zoning letter from the applicable municipal
agency, provided that such agency issues such letters);

(vii) copies of all agreements and documents pursuant to which each Additional
Facility Owner purchased, or has contracted to purchase, each Additional
Facility; and

(viii) forms of any conveyance documents (e.g., deeds, bills of sale, etc.) and
any other documents required to be executed by the applicable Additional
Facility Owner or Grantee in connection with conveyance of each Additional
Facility to Grantee (collectively, the “Conveyance Documents”).

(c) The closing of each Additional Facilities Purchase Transaction shall be
conditioned on the following:

(i) Grantee’s receipt of an owner’s title policy in the form of the Pro Forma
for the applicable Additional Facility (including all requested endorsements
thereto in accordance with the terms hereof) approved by Lessor (“Owner’s
Policy”);

(ii) delivery of original, executed (and acknowledged, if applicable) Conveyance
Documents by the parties thereto with respect to the applicable Additional
Facility;





10

--------------------------------------------------------------------------------

 



(iii) Lessee’s payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses, but
excluding recording costs and transfer taxes due and payable in connection with
the transfer of such Additional Facility addressed in clauses (iv) and (v)
below) incurred by Lessor and Grantee in connection with such Additional
Facilities Purchase Transaction and the preparation, negotiation and
documentation of any documents or agreements in connection therewith,  each of
which amounts shall constitute Additional Charges payable by Lessee under the
Master Lease;

(iv) Lessee’s payment of one-half (1/2) of all recording costs, transfer taxes
and title insurance premiums due and payable in connection with the transfer of
such Additional Facility;

(v) Lessor’s payment of one-half (1/2) of all recording costs, transfer taxes
and title insurance premiums due and payable in connection with the transfer of
such Additional Facility, provided that the Minimum Rent shall be increased by
an amount equal to six and nine tenths percent (6.9%) of the amount of such
recording costs, transfer taxes and title insurance premiums paid by Lessor
(subject to increase each year in accordance with Exhibit B to the Master
Lease); and

(vi) all approvals, consents, permissions of, and all filings and notices to,
any Governmental Authority required in connection with the purchase and sale of
the applicable Additional Facility contemplated by this Section 12 shall have
been obtained or made, as applicable.

(d) On each applicable Additional Facilities Closing Date, the parties will
exchange duplicate original, executed counterparts of the Conveyance Documents
and an addendum to the Master Lease in the form attached hereto as Exhibit C
(the “Addendum”) with respect to the Applicable Additional Facility and
Guarantor shall cause the original Owner’s Policy to be delivered to Grantee.

(e) The applicable purchase price for all of the Additional Facilities Purchase
Transactions shall be Two Hundred Seventy Five Million Dollars ($275,000,000) in
the aggregate (the “Additional Facilities Purchase Price”), as allocated to each
Additional Facility as set forth on Schedule 1 attached hereto (based on
Allocated Initial Investment).  The Additional Facility Purchase Price allocated
to each Additional Facility shall be payable by Lessor on each Additional
Facilities Closing Date in cash, by wire transfer of immediately available funds
to an account of an escrow agent mutually acceptable to, and designated by,
Lessee, Guarantor and Lessor (the “Escrow Agent”).  On such Additional
Facilities Closing Date, Lessee, Lessor and Guarantor shall execute and deliver
to the Escrow Agent joint written instructions instructing the Escrow Agent to
pay the portion of the Additional Facilities Purchase Price paid by Lessor on
such Additional Facilities Closing Date to Lessor as a pre-payment of the
Tranche A Deferred Rent Obligation, which shall constitute such a prepayment of
the Tranche A Deferred Rent Obligation in the amount of such payment. On each
Additional Facilities Closing Date, the applicable Additional Facility Owner
shall transfer the applicable Additional Facility to the





11

--------------------------------------------------------------------------------

 



applicable Grantee free of any liens and encumbrances (other than tax liens not
yet due and payable and encumbrances set forth on the Owner’s Policy) and such
Additional Facility Owner shall execute all documents and take any actions
reasonably necessary to evidence the transfer of such ownership and discharge
any liens and encumbrances thereon (other than tax liens not yet due and payable
and encumbrances set forth on the Owner’s Policy) and otherwise comply with
Sections 12(c) and 12(d) above.  Additionally, promptly following Lessor’s
written request therefor, Guarantor shall cause the applicable Additional
Facility Owner to supply or cause to be supplied to Lessor all material
documents and information pertaining to the operation of the applicable
Additional Facilities as Lessor shall reasonably request including, without
limitation, copies of the certificates of occupancy for each applicable
Additional Facility, copies of all necessary permits, approvals, healthcare
licenses and Medicare certifications necessary for the operation of each
applicable Additional Facilities.

(f) Guarantor and Lessor shall use all commercially reasonable efforts to obtain
all necessary consents and approvals of, and make any filings and notifications
of, any Governmental Authority required to consummate each Additional Facilities
Purchase Transaction on or prior to October 1, 2015.

(g) Upon the closing of each Additional Facilities Purchase Transaction on each
Additional Facilities Closing Date, the Master Lease shall be automatically
amended to add the applicable Additional Facility to Exhibit A-4 of the Master
Lease as “Pool 4 Facilities” with the information as shown on Schedule 1
attached hereto, which shall be memorialized by the entering into of an Addendum
in connection therewith.

(h) Lessor or its Affiliate may elect to purchase the Additional Facilities 
from the Additional Facilities Owners through a 1031 Exchange (the “Additional
Facilities 1031 Exchange”).  In the event that Lessor or its Affiliate shall so
elect, Lessor or its Affiliate shall give written notice to Guarantor and any
escrow holder of such election and the following shall apply: (i)  Lessor or its
Affiliate may attempt to identify before the closing other property which
qualifies as “like-kind” property for a 1031 Exchange (the “Target Property”) by
giving written notice to Guarantor and any escrow holder and identifying to such
escrow holder the Target Property prior to the applicable Additional Facilities
Closing Date or (ii) if  Lessor or its Affiliate has not so identified the
Target Property before the applicable Additional Facilities Closing Date, then
Lessor or its Affiliate shall proceed with the closing unless Lessor or its
Affiliate at its option enters into an exchange agreement with an accommodation
party (“Accommodator”) in order to facilitate a non-simultaneous exchange.  If
an Accommodator is so designated, Lessor or its Affiliate shall cause the
Accommodator (A) to acquire title to the Additional Facilities from the
Additional Facilities Owners at or before the applicable Additional Facilities
Closing Date and (B) to transfer title in the applicable Additional Facilities
to Lessor at the applicable closing for the applicable portion of the Additional
Facilities Purchase Price.  Guarantor shall (at the sole cost and expense of
Lessor) (i) reasonably cooperate with any such Additional Facilities 1031
Exchange, including but not limited to executing and delivering additional
documents reasonably requested or approved by Lessor or its Affiliate and (ii)
reasonably cooperate with Lessor in connection with the satisfaction of
disclosure and reporting obligations of Lessor or its Affiliate 





12

--------------------------------------------------------------------------------

 



arising pursuant to applicable Legal Requirements;  provided,  however, that in
the case of each of clause (i) and clause (ii), such cooperation does (a) not
delay the applicable Additional Facilities Closing Date or (b) result in the
Guarantor incurring additional costs (except to the extent reimbursed by Lessor)
or assuming additional liabilities.

(i) Guarantor acknowledges that the sale of the Additional Facilities to Lessor
as contemplated by this Section 12 and the addition of the applicable Additional
Facilities to the Pool 4 Facilities as provided for herein is in the best
interest of Guarantor and Guarantor, as the indirect parent entity of Lessee,
expects to derive substantial benefit therefrom and has received fair and
equivalent value therefor.

(j) Unless otherwise agreed by Guarantor and Lessor, in the event that the
purchase and sale of any of the Additional Facilities contemplated by this
Section 12 has not been consummated on or prior to the first anniversary of the
Effective Date, the obligations of the parties under this Section 12 with
respect to such Additional Facility shall automatically terminate and be of no
further force and effect and no party hereto shall have any further obligation
or liability under this Section 12 with respect to such Additional Facility,
other than with respect to any breach of this Section 12 occurring prior to such
termination.

(k) Opco Subleases.

(i) The definition of Opco Subleases is hereby deleted in its entirety and
replaced with the following in lieu thereof:

“Opco Subleases:  Those existing operating subleases of an entire facility
between Lessee and a wholly-owned Subsidiary of Lessee described on Schedule 4
hereto, and any sublease of an entire Additional Facility to an Additional
Facility Owner or a Subsidiary of an Additional Facility Owner, each of which is
pre-approved by Lessor subject to Lessee’s delivery to Lessor of (i) a fully
executed Agreement Regarding Sublease in the form attached hereto as Exhibit H-1
and made a part hereof, with respect to each such sublease (provided that, for
the purpose of any sublease with respect to the Additional Facilities, such
Agreement Regarding Sublease shall not include Section 5 of Exhibit H-1 so long
as such Additional Facility Owner, as subtenant under the Opco Sublease is not a
Subsidiary of Lessee), and (ii) an amendment to, or modification or replacement
of such operating sublease that in all material substance, conforms to the terms
and provisions set forth in the form of Sublease attached hereto as Exhibit H-2
and made a part hereof.”

(ii) In the event that an Opco Sublease with respect to any Additional Facility
is entered by Lessee with a wholly owned Additional Facility Owner or a
Subsidiary of an Additional Facility Owner, the Master Lease shall be
automatically amended to add the description of such operating sublease to
Schedule 4 thereto, which shall be memorialized by the entering of an Addendum
in connection therewith.

(iii) Notwithstanding anything to the contrary contained in the Master Lease and
specifically for purposes of Exhibit H-1 of the Master Lease, all requirements
that a





13

--------------------------------------------------------------------------------

 



Sublessee be a wholly-owned subsidiary of Lessee and any representations with
respect to the same shall instead also permit a Sublessee to be an Additional
Facility Owner or a Subsidiary of an Additional Facility Owner.

(iv) Section 2(b) of Exhibit H-1 of the Master Lease shall be deleted in its
entirety and replaced with the following in lieu thereof:

“(b) Subordination to Lease. Each Sublease (and the rights of Sublessee
thereunder, including, without limitation, any options to extend granted
therein) and any other documents, instruments or understandings between Lessee
and Sublessee relative to any Sublease, any Subleased Premises and/or the
operation thereof, shall be subject and subordinate to all of the terms and
conditions of the Lease, including, without limitation, those governing proposed
improvements, alterations, insurance, security interests in favor of Lessor
granted by Lessee under the Lease (including, without limitation Section 16.9
thereof), casualty and Condemnation. Without limiting the foregoing, nothing
contained herein shall (i) bind Lessor to any of the terms, conditions or
covenants of any Sublease or (ii) be deemed Lessor's consent or agreement to any
change or modification to the Lease. Each of Lessee and Sublessee acknowledges
that (A) it has reviewed the Lease, (B) certain provisions of the Subleases are
or may be in conflict with provisions of the Lease and that in the event of any
conflict, as between Lessor and the other parties hereto, the terms of the Lease
shall control, and (C) neither Lessor's acknowledgement to any Sublease nor this
Agreement constitutes Lessor's acceptance of any modification of the Lease.
Nothing contained in this Agreement shall constitute an express or implied
waiver by Lessor of any rights or benefits that it is entitled to under the
Lease. In addition, and without limiting the foregoing, each of Lessee and
Sublessee further acknowledges and agrees that, except as provided in Section
2(c) below, Sublessee shall not have any right to occupy or otherwise use any
Subleased Premises (or the Personal Property thereat) following the expiration
of the Term of the Lease or any earlier termination of the Lease with respect to
such Subleased Premises, including, without limitation, any termination by
reason of (w) an Event of Default, (x) any damage or destruction, (y) a
Condemnation, or (z) the mutual termination thereof by Lessee and Lessor.”

13. Reaffirmation of Guaranty.  By execution of this Amendment, Guarantor (a)
reaffirms, ratifies and confirms all of the terms, covenants and conditions of
the Guaranty and acknowledges that the Guaranteed Obligations (as defined in the
Guaranty) remain in full force and effect; and that the Guaranteed Obligations
shall include Lessee’s obligation to pay the Deferred Rent Obligation as
provided in this Amendment, (b) agrees that its obligations thereunder are not
released, diminished, impaired or reduced or otherwise adversely affected by
this Amendment and agrees to be bound by the obligations and covenants of
Guarantor provided in this Amendment.  All references in the Guaranty to “the
Lease” shall mean the Master Lease, as amended by this Amendment and as the
Master Lease may hereafter be amended or modified. 





14

--------------------------------------------------------------------------------

 



Guarantor covenants, represents, and warrants that (i) as of the date hereof,
Guarantor has no defenses, offsets, or counterclaims to its undertakings,
obligations, agreements, or indemnities contained in the Guaranty to the
enforcement of Lessor’s rights and remedies thereunder or to the payment of any
amounts that may become payable thereunder, (ii) the Guaranty, as hereby
ratified and confirmed, is Guarantor’s legal, valid, and binding obligation,
(iii) Guarantor has received and reviewed, and is satisfied with, all terms and
conditions of this Amendment, (iv) Guarantor is the indirect parent entity of
Lessee, and Guarantor continues to deem the granting, execution and delivery of
the Master Lease, as amended hereby, to be in Guarantor’s best interest, and
Guarantor expects to derive substantial benefit therefrom, and (v) there is no
action or proceeding pending, or, to the best of Guarantor’s knowledge,
threatened, against Guarantor before any court or administrative agency that may
adversely affect Guarantor’s obligations under the Guaranty, as ratified and
confirmed hereby.  

14. Cooperation Agreement.  By execution of this Amendment, Lessor and Lessee
reaffirm and restate the terms and conditions of the Cooperation Agreement.  All
terms and conditions of the Cooperation Agreement shall remain unchanged and
continue in full force and effect.  

15. Costs and Expenses.  Notwithstanding anything contained in Section 42.2 of
the Master Lease to the contrary, each party shall bear its own costs and
expenses, including, without limitation, attorneys’ fees, expenses and
disbursements, relating to the preparation and execution of this Amendment and
related documents.  

16. Further Assurances.  The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Amendment.

17. Full Force and Effect; Acknowledgement.   In the event of any
inconsistencies between this Amendment and the Master Lease, the terms of this
Amendment shall govern and control.  Except as  modified by this Amendment, all
other terms and conditions of the Master Lease shall remain unchanged and
continue in full force and effect and the parties hereby reaffirm the terms and
conditions of the Master Lease, as modified by this Amendment.

18. Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA
(WITHOUT REGARD OF PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS HEREOF RELATING TO THE
CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE XVI
RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY OF ANY FACILITY (SUCH
AS AN ACTION FOR UNLAWFUL DETAINER OR OTHER SIMILAR ACTION) SHALL BE CONSTRUED
AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN WHICH THE
LEASED PROPERTY OF SUCH FACILITY IS LOCATED.





15

--------------------------------------------------------------------------------

 



19. Counterparts; Facsimile or Electronically Transmitted Signatures. This
Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument.  Signatures transmitted by facsimile or
other electronic means may be used in place of original signatures on this
Amendment, and Lessor, Guarantor and Lessee each intend to be bound by the
signatures on the document transmitted by facsimile or such other electronic
means.

20. Severability.  If any term, condition or provision of this Amendment or the
application thereof to any circumstance or party hereto shall be invalid or
unenforceable to any extent, the remaining terms, conditions and provisions of
this Amendment or the application thereof to any circumstance or party hereto,
other than that held invalid or unenforceable, shall not be affected thereby and
each remaining term, condition and provision of this Amendment shall be valid
and enforceable to the fullest extent permitted by law.

21. Changes in Writing.  This Amendment may not be orally changed or terminated,
nor any of its provisions waived, except by an agreement in writing signed by
the party against whom enforcement of any changes, termination or waiver is
sought.

22. Headings.  The captions contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of the Lease or this Amendment nor the intent of any provision thereof or
hereof.

23. Authority.  Guarantor, Lessee and Lessor each hereby represents and warrants
that it has full right, power and authority to enter into this Amendment and
that the person executing this Agreement on behalf of Guarantor, Lessee and
Lessor, respectively, is duly authorized to do so.

24. No Presumption.  This Amendment has been freely negotiated by the parties
hereto and in any controversy, dispute, or contest over the meaning,
interpretation, validity, or enforceability of this Amendment or any of its
terms or conditions, there shall be no inference, presumption, or conclusion
drawn whatsoever against either party by virtue of that party having drafted
this Amendment or any portion thereof.

25. Entire Agreement.  The Master Lease, as amended by this Amendment (including
any Exhibits and Schedules referred to therein or herein), the Guaranty and the
Cooperation Agreement contain the entire agreement between the parties and all
understandings and agreements previously made between the parties (and not
referred to above) are merged herein with respect to the subject matter hereof,
which, together with any contemporaneously executed agreements, alone fully and
completely expresses their agreement.

26. Inducement.  In order to induce Lessor to enter into this Amendment,
Guarantor and Lessee, jointly and severally, represent and warrant to Lessor
that, subject to receipt of the approval of Governmental Authorities required in
connection with the Additional Facilities Purchase Transaction, the execution
and delivery of this Amendment and compliance with the provisions hereof
(including the sale of the Additional Facilities to Grantee and the leaseback of





16

--------------------------------------------------------------------------------

 



any Additional Facilities to Lessee as contemplated by any Addendum to be
entered into in connection with any Additional Facilities Purchase Transaction)
will not result in a material breach or violation of, or the acceleration of any
material obligation under, any material agreement or instrument to which
Guarantor, Lessee or their Subsidiaries is a counterparty or is bound.  In order
to induce Lessee and Guarantor to enter into this Amendment, Lessor represents
and warrants to Lessee and Guarantor that, subject to receipt of the approval of
Governmental Authorities required in connection with the Additional Facilities
Purchase Transaction, the execution and delivery of this Amendment and
compliance with the provisions hereof (including the purchase of the Additional
Facilities and the leaseback of any Additional Facilities to Lessee as
contemplated by any Addendum to be entered into in connection with any
Additional Facilities Purchase Transaction) will not result in a material breach
or violation of, or the acceleration of any material obligation under, any
material agreement or instrument to which Lessor or its Subsidiaries is a
counterparty or is bound.

27. Confidentiality.  This Amendment shall be subject to the confidentiality
provisions of Section 45.1.7 of the Master Lease and Section 45.1.7 of the
Master Lease is hereby incorporated by reference herein mutatis mutandi.  

[NO FURTHER TEXT ON THIS PAGE]

 

 

 

17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

 

 

“LESSOR”

 

 

 

HCP PROPERTIES, LP, a Delaware limited partnership

 

 

 

 

 

By:HCP I-B Properties, LLC, a Delaware limited liability company, its General
Partner

 

 

 

HCP WEST VIRGINIA PROPERTIES, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF ALEXANDRIA VA, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF ARLINGTON VA, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF MIDWEST CITY OK, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF OKLAHOMA CITY (NORTHWEST), LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES OF OKLAHOMA CITY (SOUTHWEST), LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES OF TULSA OK, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-ARDEN COURTS OF ANNANDALE VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-CHARLESTON OF HANAHAN SC, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-COLUMBIA SC, LLC, a Delaware limited liability company

 

[Signature Page to Tenth Amendment to Master Lease and Security Agreement]

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

HCP PROPERTIES-FAIR OAKS OF FAIRFAX VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-IMPERIAL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-LEXINGTON SC, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-MEDICAL CARE CENTER-LYNCHBURG VA, LLC, a Delaware limited
liability company

 

 

 

HCP PROPERTIES-OAKMONT EAST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-OAKMONT OF UNION SC, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-OAKMONT WEST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-STRATFORD HALL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-WEST ASHLEY-CHARLESTON SC, LLC, a Delaware limited liability
company

 

 

 

HCP MARYLAND PROPERTIES, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/  Paul Gallagher

 

Name:

Paul Gallagher

 

Title:

Executive Vice President

 

 

 

 

 

 

[Signature Page to Tenth Amendment to Master Lease and Security Agreement]

 





 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

 

 

 

 

“LESSEE”

 

 

 

HCR III HEALTHCARE, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/  Paul A. Ormond

 

Name:

Paul A. Ormond

 

Title:

President

 

 

[Signature Page to Tenth Amendment to Master Lease and Security Agreement]

 





 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

 

 

 

 

“GUARANTOR”

 

 

 

HCR MANORCARE, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/  Paul A. Ormond

 

Name:

Paul A. Ormond

 

Title:

President

 

 

 [Signature Page to Tenth Amendment to Master Lease and Security Agreement]

 





 

--------------------------------------------------------------------------------

 

 



EXHIBIT A-1

 

Replacement Exhibit A-1 to Master Lease

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

Facility

Facility Owner/ Lessor

Facility Description

and Primary Intended Use

Initial

Monthly
Allocated
Minimum
Rent

Allocated Initial
Investment

Fixed Term

1st 
Extended 
Term

2nd 
Extended 
Term

HCP ID

Sub-A

Manor Care of Pike Creek
5651 Limestone Road
Wilmington, DE 19808

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 167 beds

[***]

[***]

18 years

17 years

5 years

1657

Arden Court of West Delray

16150 Jog Road

Delray Beach, FL 33446

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

18 years

17 years

5 years

1658

Arden Court of Sarasota
5509 Swift Road
Sarasota, FL 34231

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

18 years

17 years

5 years

1659

Manor Care of Venice
1450 East Venice Avenue
Venice, FL 34292

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 129 beds

[***]

[***]

18 years

17 years

5 years

1660

Manor Care of Dunedin
870 Patricia Avenue
Dunedin, FL 34698

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

17 years

5 years

1661

HHCC Kendall

9400 Southwest 137th Avenue Kendall, FL 33186

HCP Properties, LP

Skilled nursing facility / long term care / assisted living facility consisting
of 174 beds

[***]

[***]

18 years

17 years

5 years

1662

HHCC Miami Lakes

5725 Northwest 186th Street

Hialeah, FL 33015

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

17 years

5 years

1663

Manor Care of West Palm Beach

2300 Village Boulevard West Palm Beach, FL 33409

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

17 years

5 years

1915

Manor Care of Boynton Beach
3001 South Congress Avenue
Boynton Beach, FL 33426

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 180 beds

[***]

[***]

18 years

17 years

5 years

1916

HHCC Ft. Myers
1600 Matthew Drive
Ft. Myers, FL 33907

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

17 years

5 years

1664

HHC & Rehab Ctr Boca
7225 Boca Del Mar Drive
Boca Raton, FL 33433

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

17 years

5 years

1665

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

 

 

Arden Court of Palos Heights
7880 West College Drive Palos
Heights, IL 60463

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

18 years

17 years

5 years

1666

Arden Court of Northbrook
3240 Milwaukee Avenue
Northbrook, IL 60062

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

18 years

17 years

5 years

1667

HHCC Henry

1650 Indiantown Road

Henry, IL 61537

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 94 beds

[***]

[***]

18 years

17 years

5 years

1668

Manor Care of Potomac

10714 Potomac Tennis Lane Potomac, MD 20854

HCP Maryland Properties,
LLC

Skilled nursing facility / long term care facility consisting of 158 beds

[***]

[***]

18 years

17 years

5 years

1669

Oakland

925 West South Boulevard

Troy, MI 48085

(this facility also includes additional property identified as assessor’s parcel
number 88-2003-102-022 )

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

17 years

5 years

1670

MCHS Mountainside
1180 Route 22

Mountainside, NJ 07092

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 151 beds

[***]

[***]

18 years

17 years

5 years

1671

Heartland of Marion
400 Barks Road West
Marion, OH 43302

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

17 years

5 years

1672

Heartland of Miamisburg

450 Oak Ridge Boulevard Miamisburg, OH 45342

HCP Properties, LP

Skilled nursing facility / long term care facility /assisted living facility
consisting of 160 beds

[***]

[***]

18 years

17 years

5 years

1673

Heartland of Bellefontaine
221 North School Street
Bellefontaine, OH 43311

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

18 years

17 years

5 years

1674

Heartland of Waterville
8885 Browning Drive
Waterville, OH 43566

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 141 beds

[***]

[***]

18 years

17 years

5 years

1675

Arden Court of Parma
9205 Sprague Road
Parma, OH 44133

HCP Properties, LP

Assisted living facility consisting of 59 beds

[***]

[***]

18 years

17 years

5 years

1676

Heartland of Centerville 1001 East Alex Bell Road Centerville, OH 45459

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 140 beds

[***]

[***]

18 years

17 years

5 years

1677

Arden Court of Monroeville 120 Wyngate Drive Monroeville, PA 15146

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

18 years

17 years

5 years

1678

Arden Court of North Hills 1125 Perry Highway Pittsburgh, PA 15237

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

18 years

17 years

5 years

1679

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

 

 

Manor Care of Monroeville 885 MacBeth Drive Monroeville, PA 15146

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

17 years

5 years

1680

Manor Care of Bethel Park 60 Highland Road

Bethel Park, PA 15102

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 160 beds

[***]

[***]

18 years

17 years

5 years

1681

Arden Court of Susquehanna 2625 Ailanthus Lane Harrisburg, PA 17110

HCP Properties, LP

Assisted living facility consisting of 64 beds

[***]

[***]

18 years

17 years

5 years

1682

Whitehall Borough
505 Weyman Road
Pittsburgh, PA 15236

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 150 beds

[***]

[***]

18 years

17 years

5 years

1683

Arden Court of Austin
11630 Four Iron Drive
Austin, TX 78750

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

18 years

17 years

5 years

1684

Arden Court of Arlington 1501 Northeast Green Oaks Boulevard

Arlington, TX 76006

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

18 years

17 years

5 years

1685

Manor Care of Gig Harbor

3309 45th Street Court Northwest

Gig Harbor, WA 98335

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

17 years

5 years

1686

MCHS Pewaukee

N26W23977 Watertown Road Waukesha, WI 53188

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

17 years

5 years

1687

Sub-B

Manor Care of Sunnyvale
1150 Tilton Drive
Sunnyvale, CA 94087

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 140 beds

[***]

[***]

18 years

12 years

5 years

1629

Arden Court of West Palm Beach

2330 Village Boulevard West Palm Beach, FL 33409

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

18 years

12 years

5 years

1630

HHCC Jacksonville

3648 University Boulevard South

Jacksonville, FL 32216

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 117 beds

[***]

[***]

18 years

12 years

5 years

1631

Manor Care of Marietta (GA) 4360 Johnson Ferry Place Marietta, GA 30068

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 117 beds

[***]

[***]

18 years

12 years

5 years

1632

Arden Court South Holland 2045 East 170th Street South Holland, IL 60473

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

18 years

12 years

5 years

1633

Manor Care of South Holland 2145 East 170th Street South Holland, IL 60473

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 200 beds

[***]

[***]

18 years

12 years

5 years

1634

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

 

 

Riverview Senior Living Community / HHCC-Riverview 500 Centennial Drive East
Peoria, IL 61611

HCP Properties, LP

Skilled nursing facility / long term care facility / assisted living facility
consisting of 307 beds

[***]

[***]

18 years

12 years

5 years

1635

Manor Care of Overland Park 5211 West 103rd Street Overland Park, KS 66207

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 248 beds

[***]

[***]

18 years

12 years

5 years

1636

Manor Care of Towson

509 East Joppa Road
Towson, MD 21286

HCP Maryland Properties,
LLC

Skilled nursing facility / long term care facility consisting of 127 beds

[***]

[***]

18 years

12 years

5 years

1637

Manor Care of Bethesda

6530 Democracy Boulevard Bethesda, MD 20817

HCP Maryland Properties,
LLC

Skilled nursing facility / long term care facility consisting of 110 beds

[***]

[***]

18 years

12 years

5 years

1638

Manor Care of Rossville

6600 Ridge Road
Rossville, MD 21237

HCP Maryland Properties,
LLC

Skilled nursing facility / long term care facility consisting of 172 beds

[***]

[***]

18 years

12 years

5 years

1639

HHCC Plymouth Court
105 Haggerty Road
Plymouth, MI 48170

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 109 beds

[***]

[***]

18 years

12 years

5 years

1640

HHCC Dorvin

29270 Morlock Street
Livonia, MI 48152

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 124 beds

[***]

[***]

18 years

12 years

5 years

1641

HHCC Whitehall

916 East Lewis Street
Whitehall, MI 49461

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 125 beds

[***]

[***]

18 years

12 years

5 years

1642

Heartland of Willow Lane 416 South High Street Butler, MO 64730

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 98 beds

[***]

[***]

18 years

12 years

5 years

1643

Arden Court of Westlake
28400 Center Ridge Road
Westlake, OH 44145

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

18 years

12 years

5 years

1644

Manor Care of North Olmsted

23225 Lorain Road

North Olmsted, OH 44070

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 178 beds

[***]

[***]

18 years

12 years

5 years

1645

Manor Care of Mayfield Heights

6757 Mayfield Road Mayfield Heights, OH 44124

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 150 beds

[***]

[***]

18 years

12 years

5 years

1646

Heartland of Springfield
2615 Derr Road
Springfield, OH 45503

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 126 beds

[***]

[***]

18 years

12 years

5 years

1647

Heartland Beavercreek 1974 North Fairfield Road Dayton, OH 45432

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

18 years

12 years

5 years

1648

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

 

 

Arden Court of King of Prussia

620 West Valley Forge Road King of Prussia, PA 19406

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

18 years

12 years

5 years

1649

Manor Care of Carlisle
940 Walnut Bottom Road
Carlisle, PA 17015

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 150 beds

[***]

[***]

18 years

12 years

5 years

1650

Manor Care of Easton
2600 Northampton Street
Easton, PA 18045

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 227 beds

[***]

[***]

18 years

12 years

5 years

1651

HHCC at Willowbrook

13631 Ardfield Drive
Houston, TX 77070

HCP Properties, LP

Skilled nursing facility / long term care / assisted living facility consisting
of 186 beds

[***]

[***]

18 years

12 years

5 years

1652

MCHS South Ogden
5540 South 1050 East
South Ogden, UT 84405

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 140 beds

[***]

[***]

18 years

12 years

5 years

1653

Arden Court of Fair Oaks

12469 Lee Jackson Mem

Highway

Fairfax, VA 22033

HCP Properties-Fair Oaks of
Fairfax VA, LLC

Assisted living facility consisting of 56 beds

[***]

[***]

18 years

12 years

5 years

1654

Heartland of Clarksburg

100 Parkway Drive
Clarksburg, WV 26301

HCP West Virginia
Properties, LLC

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

12 years

5 years

1655

Sub-C

Manor Care of Decatur (GA) 2722 North Decatur Road Decatur, GA 30033

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 140 beds

[***]

[***]

18 years

9 years

5 years

1608

Manor Care of Cedar Rapids 1940 1st Avenue Northeast Cedar Rapids, IA 52402

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 105 beds

[***]

[***]

18 years

9 years

5 years

1609

Manor Care of Wilmette
432 Poplar Drive
Wilmette, IL 60091

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 80 beds

[***]

[***]

18 years

9 years

5 years

1610

HHCC Galesburg
280 East Losey Street
Galesburg, IL 61401

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 84 beds

[***]

[***]

18 years

9 years

5 years

1611

Manor Care of Indy South 8549 South Madison Avenue Indianapolis, IN 46227

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 140 beds

[***]

[***]

18 years

9 years

5 years

1612

MCHS Kingsford

1225 Woodward Avenue

Kingsford, MI 49802

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 107 beds

[***]

[***]

18 years

9 years

5 years

1613

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

 

 

 

 

Manor Care of Fargo

1315 University Drive South

Fargo, ND 58103

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 131 beds

[***]

[***]

18 years

9 years

5 years

1614

MC Health Srvcs New

Providence

144 Gales Drive

New Providence, NJ 07974

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 106 beds

[***]

[***]

18 years

9 years

5 years

1615

Heartland of Eaton

515 South Maple Street
Eaton, OH 45320

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

18 years

9 years

5 years

1616

Manor Care of Northwest OKC

5301 North Brookline Oklahoma City, OK 73112

HCP Properties of
Oklahoma City
(Northwest), LLC

Skilled nursing facility / long term care facility consisting of 132 beds

[***]

[***]

18 years

9 years

5 years

1617

Manor Care of Tulsa

2425 South Memorial Drive Tulsa, OK 74129

HCP Properties of Tulsa OK,
LLC

Skilled nursing facility / long term care facility consisting of 118 beds

[***]

[***]

18 years

9 years

5 years

1618

Manor Care of West Reading SNF

425 Buttonwood Street
West Reading, PA 19611

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 176 beds

[***]

[***]

18 years

9 years

5 years

1619

Manor Care South York
200 Pauline Drive
York, PA 17402

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 151 beds

[***]

[***]

18 years

9 years

5 years

1620

Manor Care of Elizabethtown

320 South Market Street Elizabethtown, PA 17022

HCP Properties, LP

Skilled nursing facility / long term care / assisted living facility consisting
of 99 beds

[***]

[***]

18 years

9 years

5 years

1621

Manor Care of Kingston Court

2400 Kingston Court

York, PA 17402

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 151 beds

[***]

[***]

18 years

9 years

5 years

1622

Oakmont West

600 Sulphur Springs Road Greenville, SC 29617

HCP Properties-Oakmont
West-Greenville SC, LLC

Skilled nursing facility / long term care facility consisting of 125 beds

[***]

[***]

18 years

9 years

5 years

1623

Manor Care of Aberdeen 400 8th Avenue Northwest Aberdeen, SD 57401

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 99 beds

[***]

[***]

18 years

9 years

5 years

1624

Manor Care of Sharpview

7505 Bellerive

Houston, TX 77036

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 134 beds

[***]

[***]

18 years

9 years

5 years

1625

Manor Care of Green Bay West

1760 Shawano Avenue
Green Bay, WI 54303

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 105 beds

[***]

[***]

18 years

9 years

5 years

1626

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

 

 

 

 

MCHS Kenosha

3100 Washington Road

Kenosha, WI 53144

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 153 beds

[***]

[***]

18 years

9 years

5 years

1627

Heartland of Martinsburg

209 Clover Street
Martinsburg, WV 25404

HCP West Virginia
Properties, LLC

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

18 years

9 years

5 years

1628

Sub-D

Heartland of Holland
493 West 32nd Street
Holland, MI 49423

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 103 beds

[***]

[***]

18 years

5 years

5 years

1606

MCHS Cherry Hill
1412 Marlton Pike East
Cherry Hill, NJ 08034

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 108 beds

[***]

[***]

18 years

5 years

5 years

1607

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

Replacement Exhibit A-2 to Master Lease

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

 

 

 Primary Intended Use


Allocated
Minimum
Rent

 

 

 

 

 

Facility

Facility Owner/ Lessor

Facility Description

and Primary Intended Use

Initial

Monthly
Allocated
Minimum
Rent

Allocated Initial
Investment

Fixed Term

1st 
Extended
Term

2nd
Extended
Term

HCP ID

Sub-A

Arden Courts MCHS Avon
100 Fisher Drive
Avon, CT 06001

HCP Properties, LP

Assisted living facility consisting of 64 beds

[***]

[***]

19 years

16 years

5 years

1742

Arden Court of Wilmington
700 1/2 Foulk Road
Wilmington, DE 19803

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

19 years

16 years

5 years

1743

Manor Care of Palm Harbor

2851 Tampa Road
Palm Harbor, FL 34684

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 180 beds

[***]

[***]

19 years

16 years

5 years

1744

Manor Care of Boca Raton

375 Northwest 51st Street
Boca Raton, FL 33431

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 180 beds

[***]

[***]

19 years

16 years

5 years

1745

Heartland of Tamarac

5901 Northwest 79th Avenue
Tamarac, FL 33321

HCP Properties, LP

Skilled nursing facility / long term care /assisted living facility consisting
of 163 beds

[***]

[***]

19 years

16 years

5 years

1746

HHCC-Boynton Beach

3600 Old Boynton Road
Boynton Beach, FL 33436

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

19 years

16 years

5 years

1747

HHCC Jacksonville
8495 Normandy Boulevard
Jacksonville, FL 32221

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

19 years

16 years

5 years

1748

HHCC Prosperity Oaks

11375 Prosperity Farms Road Palm
Beach Gardens, FL 33410

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

19 years

16 years

5 years

1749

Hrtlnd Hlth Care & Rehab Ctr S
5401 Sawyer Road
Sarasota, FL 34233

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 140 beds

[***]

[***]

19 years

16 years

5 years

1750

HHCC Lauderhill

2599 Northwest 55th Avenue
Lauder Hill, FL 33313

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 109 beds

[***]

[***]

19 years

16 years

5 years

1751

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

 

 

Arden Court of Winter Springs
1057 Willa Springs Drive

Winter Springs, FL 32708

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

19 years

16 years

5 years

1752

MCHS West Des Moines

5010 Grand Ridge Drive
West Des Moines, IA 50265

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

19 years

16 years

5 years

1753

MCHS Elk Grove Village SNF

1920 Nerge Road

Elk Grove Village, IL 60007

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 190 beds

[***]

[***]

19 years

16 years

5 years

1754

HHCC Canton

2081 North Main Street
Canton, IL 61520

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 90 beds

[***]

[***]

19 years

16 years

5 years

1755

HHCC Homewood

940 Maple Avenue
Homewood, IL 60430

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

19 years

16 years

5 years

1756

Manor Care of Silver Spring

2501 Musgrove Road
Silver Spring, MD 20904

HCP Maryland Properties, LLC

Skilled nursing facility / long term care facility consisting of 148 beds

[***]

[***]

19 years

16 years

5 years

1757

Springhouse of Pikesville
8911 Reisterstown Road
Pikesville, MD 21208

HCP Maryland Properties, LLC

Assisted living facility consisting of 105 beds

[***]

[***]

19 years

16 years

5 years

1758

Manor Care of W Bloomfield

6950 Farmington Road
West Bloomfield, MI 48322

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

19 years

16 years

5 years

1759

Arden Court of Livonia
32500 Seven Mile Road
Livonia, MI 48152

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

19 years

16 years

5 years

1760

Arden Courts MCHS West Orange

510 Prospect Avenue

West Orange, NJ 07052

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

19 years

16 years

5 years

1761

Parma

9055 West Sprague Road
Parma, OH 44133

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

19 years

16 years

5 years

1762

Arden Court of Anderson Twp 6870 Clough Pike Cincinnati, OH 45244

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

19 years

16 years

5 years

1763

Manor Care Huntingdon Valley

3430 Huntingdon Pike Huntingdon Valley, PA 19006

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 130 beds

[***]

[***]

19 years

16 years

5 years

1764

Manor Care of King of Prussia

600 West Valley Forge Road
King of Prussia, PA 19406

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 150 beds

[***]

[***]

19 years

16 years

5 years

1765

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 




Canonsburg, PA 15317

 

 

 

 

 

 

 

 

Manor Care of McMurray

113 West McMurray Road
Canonsburg, PA 15317

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 140 beds

[***]

[***]

19 years

16 years

5 years

1766

Manor Care of Imperial

1719 Bellevue Avenue
Richmond, VA 23227

HCP Properties-Imperial of Richmond VA, LLC

Skilled nursing facility / long term care facility consisting of 128 beds

[***]

[***]

19 years

16 years

5 years

1767

Manor Care of Lynnwood

3701 188th Street, Southwest
Lynnwood, WA 98037

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 113 beds

[***]

[***]

19 years

16 years

5 years

1768

Manor Care of Tacoma

5601 South Orchard Street
Tacoma, WA 98409

(this facility also includes additional property identified as assessor’s parcel
number 5855000423 )

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 124 beds

[***]

[***]

19 years

16 years

5 years

1769

Sub-B

Manor Care of Walnut Creek

1226 Rossmoor Parkway
Walnut Creek, CA 94595

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 155 beds

[***]

[***]

19 years

15 years

5 years

1741

Sub-C

Manor Care of Hemet

1717 West Stetson Avenue
Hemet, CA 92545

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 178 beds

[***]

[***]

19 years

11 years

5 years

1712

Manor Care of Denver

290 South Monaco Parkway
Denver, CO 80224

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 160 beds

[***]

[***]

19 years

11 years

5 years

1713

Arden Court of Palm Harbor

2895 Tampa Road

Palm Harbor, FL 34684

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

19 years

11 years

5 years

1714

Manor Care Oak Lawn East

9401 South Kostner Avenue
Oak Lawn, IL 60453

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 122 beds

[***]

[***]

19 years

11 years

5 years

1715

MCHS Prestwick

445 South County Road 525East
Avon, IN 46123

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 140 beds

[***]

[***]

19 years

11 years

5 years

1716

Manor Care of Wichita

7101 East 21st Street North
Wichita, KS 67206

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 118 beds

[***]

[***]

19 years

11 years

5 years

1717

MCHS Largo

600 Largo Road

Upper Marlboro, MD 20774

HCP Maryland Properties, LLC

Skilled nursing facility / long term care facility consisting of 130 beds

[***]

[***]

19 years

11 years

5 years

1718

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

 

 

Arden Court of Sterling Hts
11095 East Fourteen Mile Road
Sterling Heights, MI 48312

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

19 years

11 years

5 years

1719

Fostrian AL

640 Sunnyside Drive

Flushing, MI 48433

HCP Properties, LP

Assisted living facility consisting of 40 beds

[***]

[***]

19 years

11 years

5 years

1720

HHCC Fostrian

540 Sunnyside Drive
Flushing, MI 48433

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 118 beds

[***]

[***]

19 years

11 years

5 years

1721

HHCC Georgian East

21401 Mack Avenue
Grosse Pointe, MI 48236

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 80 beds

[***]

[***]

19 years

11 years

5 years

1722

Arden Courts MCHS Cherry Hill
2700 Chapel Avenue
West Cherry Hill, NJ 08002

HCP Properties, LP

Assisted living facility consisting of 54 beds

[***]

[***]

19 years

11 years

5 years

1723

Heartland of Jackson

8668 State Route 93
Jackson, OH 45640

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

19 years

11 years

5 years

1724

Heartland of Indian Lake Rehab

14442 U.S. Highway 33
Lakeview, OH 43331

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 51 beds

[***]

[***]

19 years

11 years

5 years

1725

Heartland of Bucyrus

1170 West Mansfield Street
Bucyrus, OH 44820

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 96 beds

[***]

[***]

19 years

11 years

5 years

1726

Heartland of Kettering

3313 Wilmington Pike
Kettering, OH 45429

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

19 years

11 years

5 years

1727

Heartland of Marietta

5001 State Route 60
Marietta, OH 45750

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 101 beds

[***]

[***]

19 years

11 years

5 years

1728

Heartland of Portsmouth

20 Easter Drive
Portsmouth, OH 45662

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 121 beds

[***]

[***]

19 years

11 years

5 years

1729

Heartland of Piqua

275 Kienle Drive
Piqua, OH 45356

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

19 years

11 years

5 years

1730

Manor Care of Allentown

1265 Cedar Crest Boulevard
Allentown, PA 18103

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 166 beds

[***]

[***]

19 years

11 years

5 years

1731

Manor Care of Bethlehem 2021

2021 Westgate Drive
Bethlehem, PA 18017

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 227 beds

[***]

[***]

19 years

11 years

5 years

1732

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 




Chambersburg, PA 17201

 

 

 

 

 

 

 

 

Manor Care of Chambersburg

1070 Stouffer Avenue
Chambersburg, PA 17201

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 210 beds

[***]

[***]

19 years

11 years

5 years

1733

Manor Care of Jersey Shore

1008 Thompson Street
Jersey Shore, PA 17740

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

19 years

11 years

5 years

1734

Manor Care of Sunbury

800 Court Street Circle
Sunbury, PA 17801

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 126 beds

[***]

[***]

19 years

11 years

5 years

1735

Manor Care of Camp Hill

1700 Market Street
Camp Hill, PA 17011

HCP Properties, LP

Skilled nursing facility / long term care / assisted living facility consisting
of 144 beds

[***]

[***]

19 years

11 years

5 years

1736

Heartland of West Ashley

1137 Sam Rittenberg Boulevard
Charleston, SC 29407

HCP Properties-West Ashley- Charleston SC, LLC

Skilled nursing facility / long term care facility consisting of 99 beds

[***]

[***]

19 years

11 years

5 years

1737

Oakmont East

601 Sulphur Springs Road
Greenville, SC 29617

HCP Properties-Oakmont East- Greenville SC, LLC

Skilled nursing facility / long term care facility consisting of 132 beds

[***]

[***]

19 years

11 years

5 years

1738

Heartland of Keyser

135 Southern Drive
Keyser, WV 26726

HCP West Virginia Properties, LLC

Skilled nursing facility / long term care facility consisting of 122 beds

[***]

[***]

19 years

11 years

5 years

1739

Sub-D

Manor Care of Davenport

815 East Locust Street
Davenport, IA 52803

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 105 beds

[***]

[***]

19 years

8 years

5 years

1690

HHCC-Normal

510 Broadway
Normal, IL 61761

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 116 beds

[***]

[***]

19 years

8 years

5 years

1691

Manor Care of Rolling Meadows

4225 Kirchoff Road
Rolling Meadows, IL 60008

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 155 beds

[***]

[***]

19 years

8 years

5 years

1692

HHCC Macomb

8 Doctors Lane
Macomb, IL 61455

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 80 beds

[***]

[***]

19 years

8 years

5 years

1693

HHCC Moline

833 Sixteenth Avenue
Moline, IL 61265

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 149 beds

[***]

[***]

19 years

8 years

5 years

1694

Manor Care of Wheaton

11901 Georgia Avenue
Wheaton, MD 20902

HCP Maryland Properties, LLC

Skilled nursing facility / long term care facility consisting of 94 beds

[***]

[***]

19 years

8 years

5 years

1695

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 




Chevy Chase, MD 20815

 

 

 

 

 

 

 

 

Manor Care of Chevy Chase

8700 Jones Mill Road
Chevy Chase, MD 20815

HCP Maryland Properties, LLC

Skilled nursing facility / long term care facility consisting of 172 beds

[***]

[***]

19 years

8 years

5 years

1696

HHCC Allen Park

9150 Allen Road
Allen Park, MI 48101

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 171 beds

[***]

[***]

19 years

8 years

5 years

1697

HHCC Crestview

625 36th Southwest
Wyoming, MI 49509

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 92 beds

[***]

[***]

19 years

8 years

5 years

1698

Heartland of Woodridge AL
3801 Woodridge Boulevard
Fairfield, OH 45014

HCP Properties, LP

Assisted living facility consisting of 184 beds

[***]

[***]

19 years

8 years

5 years

1699

Heartland of Woodridge SNF

3801 Woodridge Boulevard
Fairfield, OH 45014

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 112 beds

[***]

[***]

19 years

8 years

5 years

1700

Heartland of Centerburg

212 Fairview Avenue
Centerburg, OH 43011

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 82 beds

[***]

[***]

19 years

8 years

5 years

1701

Manor Care of Midwest City

2900 Parklawn Drive
Midwest City, OK 73110

HCP Properties of Midwest City OK, LLC

Skilled nursing facility / long term care facility consisting of 116 beds

[***]

[***]

19 years

8 years

5 years

1702

Manor Care of Lancaster

100 Abbeyville Road
Lancaster, PA 17603

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 172 beds

[***]

[***]

19 years

8 years

5 years

1703

Manor Care of Yeadon

14 Lincoln Avenue
Yeadon, PA 19050

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 198 beds

[***]

[***]

19 years

8 years

5 years

1704

Twinbrook Medical Center

3805 Field Street
Erie, PA 16511

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

19 years

8 years

5 years

1705

Donahoe Manor

136 Donahoe Manor Road
Bedford, PA 15522

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 72 beds

[***]

[***]

19 years

8 years

5 years

1706

Manor Care of Ft Worth NRH

7625 Glenview Drive
Fort Worth, TX 76180

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 163 beds

[***]

[***]

19 years

8 years

5 years

1707

Manor Care of Ft Worth NW

2129 Skyline Drive
Fort Worth, TX 76114

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 104 beds

[***]

[***]

19 years

8 years

5 years

1708

Manor Care of Webster

750 West Texas Avenue
Webster, TX 77598

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 113 beds

[***]

[***]

19 years

8 years

5 years

1709

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 




Alexandria, VA 22308

 

 

 

 

 

 

 

 

MCHS Alexandria

1510 Collingwood Road
Alexandria, VA 22308

HCP Properties of Alexandria VA, LLC

Skilled nursing facility / long term care facility consisting of 96 beds

[***]

[***]

19 years

8 years

5 years

1710

MCHS Platteville

1300 North Water Street
Platteville, WI 53818

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 99 beds

[***]

[***]

19 years

8 years

5 years

1711

Sub-E

Manor Care of Anderson

1345 North Madison Avenue
Anderson, IN 46011

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 228 beds

[***]

[***]

19 years

4 years

5 years

1688

Heartland Fairfield

7820 Pleasantville Road
Pleasantville, OH 43148

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 150 beds

[***]

[***]

19 years

4 years

5 years

1689

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-3

 

Replacement Exhibit A-3 to Master Lease

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-3

 

Facility

Facility Owner/ Lessor

Facility Description

and Primary Intended Use

Initial

 

Monthly
Allocated
Minimum
Rent

Allocated Initial
Investment

Fixed Term

1st 
Extended 
Term

2nd 
Extended 
Term

HCP ID

Sub-A

Arden Court of Seminole
9300 Antilles Drive
Seminole, FL 33776

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

21 years

14 years

5 years

1824

Manor Care of West Delray

16200 Jog Road

Delray Beach, FL 33446

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

21 years

14 years

5 years

1825

Arden Court of Lely Palms 6125 Rattlesnake Hammock Road

Naples, FL 34113

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

21 years

14 years

5 years

1826

Manor Care of Sarasota

5511 Swift Road
Sarasota, FL 34231

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 178 beds

[***]

[***]

21 years

14 years

5 years

1827

Heartland of Brooksville

575 Lamar Avenue
Brooksville, FL 34601

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

21 years

14 years

5 years

1828

Heartland of Zephyrhills

38220 Henry Drive
Zephyrhills, FL 33542

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

21 years

14 years

5 years

1829

Arden Court of Tampa
14950 Casey Road
Tampa, FL 33624

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

21 years

14 years

5 years

1830

Manor Care of Libertyville

1500 South Milwaukee
Libertyville, IL 60048

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 150 beds

[***]

[***]

21 years

14 years

5 years

1831

Manor Care of Palos Heights

7850 West College Drive
Palos Heights, IL 60463

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 174 beds

[***]

[***]

21 years

14 years

5 years

1832

Arden Courts of Hazel Crest
3701 West 183rd Street
Hazel Crest, IL 60429

HCP Properties, LP

Assisted living facility consisting of 64 beds

[***]

[***]

21 years

14 years

5 years

1833

HHCC Paxton

1001 East Pells Street
Paxton, IL 60957

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 106 beds

[***]

[***]

21 years

14 years

5 years

1834

Arden Court of Louisville
10451 Linn Station Road
Louisville, KY 40223

HCP Properties, LP

Assisted living facility consisting of 64 beds

[***]

[***]

21 years

14 years

5 years

1835

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 



MCHS-Woodbridge Valley

1525 North Rolling Road
Catonsville, MD 21228

HCP Maryland Properties, LLC

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

21 years

14 years

5 years

1836

Arden Courts of Kensington
4301 Knowles Avenue
Kensington, MD 20895

HCP Maryland Properties, LLC

Assisted living facility consisting of 64 beds

[***]

[***]

21 years

14 years

5 years

1837

Heartland of Canton

7025 Lilley Road
Canton, MI 48187

(this facility also includes additional property identified as assessor’s parcel
number 71042-0200197-301)

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

21 years

14 years

5 years

1838

HHCC Ann Arbor

4701 East Huron River Drive
Ann Arbor, MI 48105

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 180 beds

[***]

[***]

21 years

14 years

5 years

1839

Arden Court of Bingham Farms

24005 West 13 Mile Road
Bingham Farms, MI 48025

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

21 years

14 years

5 years

1840

Arden Courts MCHS Whippany

18 Eden Lane
Whippany, NJ 07981

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

21 years

14 years

5 years

1841

Manor Care of Reno

3101 Plumas Street
Reno, NV 89509

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 189 beds

[***]

[***]

21 years

14 years

5 years

1842

Arden Courts of Chagrin Falls

8100 East Washington Street
Chagrin Falls, OH 44023

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

21 years

14 years

5 years

1843

Arden Courts of Bath

171 North Cleveland  Massillon Road

Akron, OH 44333

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

21 years

14 years

5 years

1844

Arden Court of Warminster
779 West County Line Road
Hatboro, PA 19040

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

21 years

14 years

5 years

1845

Manor Care of Yardley

1480 Oxford Valley Road
Yardley, PA 19067

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 150 beds

[***]

[***]

21 years

14 years

5 years

1846

Manor Care of Lansdale

640 Bethlehem Pike
Montgomeryville, PA 18936

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 170 beds

[***]

[***]

21 years

14 years

5 years

1847

Old Orchard Health Care Center

4100 Freemansburg Avenue
Easton, PA 18045

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 180 beds

[***]

[***]

21 years

14 years

5 years

1848

HHCC Charleston

1800 Eagle Landing Boulevard
Hanahan, SC 29410

HCP Properties-Charleston of Hanahan SC, LLC

Skilled nursing facility / long term care facility consisting of 135 beds

[***]

[***]

21 years

14 years

5 years

1849

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 



HHCC Austin

11406 Rustic Rock Drive
Austin, TX 78750

HCP Properties, LP

Skilled nursing facility / long term care / assisted living facility consisting
of 180 beds

[***]

[***]

21 years

14 years

5 years

1850

Arden Courts of Richardson
410 Buckingham Road
Richardson, TX 75081

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

21 years

14 years

5 years

1851

Manor Care of Fair Oaks

12475 Lee Jackson Memorial
Highway
Fairfax, VA 22033

HCP Properties-Fair Oaks of Fairfax VA, LLC

Skilled nursing facility / long term care facility consisting of 155 beds

[***]

[***]

21 years

14 years

5 years

1852

Arden Court of Annandale

7104 Braddock Road
Annandale, VA 22003

HCP Properties-Arden Courts of Annandale VA, LLC

Assisted living facility consisting of 60 beds

[***]

[***]

21 years

14 years

5 years

1853

Sub-B

HCR-Manor Care Tice Valley

1975 Tice Valley Boulevard
Walnut Creek, CA 94595

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

21 years

13 years

5 years

1656

Sub-C

Manor Care of Citrus Heights

7807 Upland Way

Citrus Heights, CA 95610

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 148 beds

[***]

[***]

21 years

9 years

5 years

1790

Manor Care of Fountain Valley

11680 Warner Avenue
Fountain Valley, CA 92708

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 151 beds

[***]

[***]

21 years

9 years

5 years

1791

Manor Care of Boulder

2800 Palo Parkway
Boulder, CO 80301

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 150 beds

[***]

[***]

21 years

9 years

5 years

1792

Manor Care of Wilmington

700 Foulk Road
Wilmington, DE 19803

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 138 beds

[***]

[***]

21 years

9 years

5 years

1793

Arden Court of Largo

300 Highland Avenue Northeast

Largo, FL 33770

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

21 years

9 years

5 years

1794

Arden Ct of Elk Grove Village

1940 Nerge Road

Elk Grove Village, IL 60007

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

21 years

9 years

5 years

1795

HHCC-Champaign

309 East Springfield Avenue
Champaign, IL 61820

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 102 beds

[***]

[***]

21 years

9 years

5 years

1796

Arden Court of Potomac
10718 Potomac Tennis Lane
Potomac, MD 20854

HCP Maryland Properties, LLC

Assisted living facility consisting of 52 beds

[***]

[***]

21 years

9 years

5 years

1797

Springhouse of Silver Spring

2201 Colston Drive

Silver Spring, MD 20910

HCP Maryland Properties, LLC

Assisted living facility consisting of 115 beds

[***]

[***]

21 years

9 years

5 years

1798

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 



Manor Care of Ruxton

7001 North Charles Street
Towson, MD 21204

HCP Maryland Properties, LLC

Skilled nursing facility / long term care facility consisting of 179 beds

[***]

[***]

21 years

9 years

5 years

1799

HHCC University

28550 Five Mile Road
Livonia, MI 48154

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 172 beds

[***]

[***]

21 years

9 years

5 years

1800

HHCC Kalamazoo

3625 West Michigan Avenue
Kalamazoo, MI 49006

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 172 beds

[***]

[***]

21 years

9 years

5 years

1801

HHCC Grand Rapids

2320 East Beltline Southeast
Grand Rapids, MI 49546

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 198 beds

[***]

[***]

21 years

9 years

5 years

1802

Manor Care of Pinehurst

205 Rattlesnake Trail
Pinehurst, NC 28374

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

21 years

9 years

5 years

1803

MCHS West Deptford

550 Jessup Road
Paulsboro, NJ 08066

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 156 beds

[***]

[***]

21 years

9 years

5 years

1804

Manor Care of Barberton

85 Third Street, Southeast
Barberton, OH 44203

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

21 years

9 years

5 years

1805

Heartland of Oregon

3953 Navarre Avenue
Oregon, OH 43616

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 110 beds

[***]

[***]

21 years

9 years

5 years

1806

Heartland of Madeira

5970 Kenwood Road
Madeira, OH 45243

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 165 beds

[***]

[***]

21 years

9 years

5 years

1807

Manor Care of Akron

1211 West Market Street
Akron, OH 44313

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 117 beds

[***]

[***]

21 years

9 years

5 years

1808

Heartland of Perrysburg

10540 Fremont Pike
Perrysburg, OH 43551

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 131 beds

[***]

[***]

21 years

9 years

5 years

1809

Perrysburg Commons
10542 Fremont Pike
Perrysburg, OH 43551

HCP Properties, LP

Assisted living facility consisting of 115 beds

[***]

[***]

21 years

9 years

5 years

1810

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 



Heartland of Chillicothe

1058 Columbus Street
Chillicothe, OH 45601

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 101 beds

[***]

[***]

21 years

9 years

5 years

1811

Heartland of Hillsboro

1141 Northview Drive
Hillsboro, OH 45133

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

21 years

9 years

5 years

1812

Heartland of Riverview

7743 County Road 1
South Point, OH 45680

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

21 years

9 years

5 years

1813

Arden Court of Yardley
493 Stony Hill Road
Yardley, PA 19067

HCP Properties, LP

Assisted living facility consisting of 52 beds

[***]

[***]

21 years

9 years

5 years

1814

Manor Care of Lebanon

900 Tuck Street
Lebanon, PA 17042

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 159 beds

[***]

[***]

21 years

9 years

5 years

1815

MCHS Pottsville

420 Pulaski Drive
Pottsville, PA 17901

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 179 beds

[***]

[***]

21 years

9 years

5 years

1816

Manor Care of Williamsport N

300 Leader Drive
Williamsport, PA 17701

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 152 beds

[***]

[***]

21 years

9 years

5 years

1817

Manor Care of Bethlehem 2029

2029 Westgate Drive
Bethlehem, PA 18017

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 217 beds

[***]

[***]

21 years

9 years

5 years

1818

Manor Care of Sinking Spring

3000 Windmill Road
Sinking Spring, PA 19608

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 214 beds

[***]

[***]

21 years

9 years

5 years

1819

Sky Vue Terrace

2170 Rhine Street
Pittsburgh, PA 15212

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

21 years

9 years

5 years

1820

Manor Care of San Antonio N

7703 Briaridge

San Antonio, TX 78230

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 106 beds

[***]

[***]

21 years

9 years

5 years

1821

Manor Care of Arlington

550 South Carlin Springs Road
Arlington, VA 22204

HCP Properties of Arlington VA, LLC

Skilled nursing facility / long term care facility consisting of 161 beds

[***]

[***]

21 years

9 years

5 years

1822

Heartland of Preston County

300 Miller Road
Kingwood, WV 26537

HCP West Virginia Properties, LLC

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

21 years

9 years

5 years

1823

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 



Sub-D

HHCC - North Sarasota

3250 12th Street
Sarasota, FL 34237

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 87 beds

[***]

[***]

21 years

6 years

5 years

1772

HHCC-Decatur

444 West Harrison Avenue
Decatur, IL 62526

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 112 beds

[***]

[***]

21 years

6 years

5 years

1773

Manor Care of Naperville

200 Martin Avenue
Naperville, IL 60540

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 118 beds

[***]

[***]

21 years

6 years

5 years

1774

Manor Care of Kankakee

900 West River Place
Kankakee, IL 60901

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 107 beds

[***]

[***]

21 years

6 years

5 years

1775

ManorCare of Dulaney

111 West Road
Towson, MD 21204

HCP Maryland Properties, LLC

Skilled nursing facility / long term care facility consisting of 139 beds

[***]

[***]

21 years

6 years

5 years

1776

HHCC Adelphi

1801 Metzerott Road
Adelphi, MD 20783

HCP Maryland Properties, LLC

Skilled nursing facility / long term care facility consisting of 170 beds

[***]

[***]

21 years

6 years

5 years

1777

HHCC Greenview

1700 Leonard Street, Northeast
Grand Rapids, MI 49505

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 69 beds

[***]

[***]

21 years

6 years

5 years

1778

HHCC Battle Creek

200 Roosevelt Avenue East
Battle Creek, MI 49017

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 65 beds

[***]

[***]

21 years

6 years

5 years

1779

HHCC Jackson

434 West North Street
Jackson, MI 49202

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

21 years

6 years

5 years

1780

HHCC Ionia

814 East Lincoln Avenue
Ionia, MI 48846

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

21 years

6 years

5 years

1781

Heartland Holly Glen

4293 Monroe Street
Toledo, OH 43606

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

21 years

6 years

5 years

1782

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.





 

--------------------------------------------------------------------------------

 

 



Manor Care of Southwest OKC

5600 South Walker Avenue
Oklahoma City, OK 73109

HCP Properties of Oklahoma City (Southwest), LLC

Skilled nursing facility / long term care facility consisting of 112 beds

[***]

[***]

21 years

6 years

5 years

1783

Manor Care of Pottstown

724 North Charlotte Street
Pottstown, PA 19464

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 165 beds

[***]

[***]

21 years

6 years

5 years

1784

Heartland Health Care Ctr Pitt

550 South Negley Avenue
Pittsburgh, PA 15232

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 224 beds

[***]

[***]

21 years

6 years

5 years

1785

Heartland of Columbia

2601 Forest Drive
Columbia, SC 29204

HCP Properties-Columbia SC, LLC

Skilled nursing facility / long term care facility consisting of 132 beds

[***]

[***]

21 years

6 years

5 years

1786

Manor Care of Stratford Hall / Village at Stratford Hall 2125 Hilliard Road
Richmond, VA 23228

HCP Properties-Stratford Hall of Richmond VA, LLC

Skilled nursing facility / long term care facility / assisted living facility
consisting of 264 beds

[***]

[***]

21 years

6 years

5 years

1787

MCHS Green Bay East

600 South Webster Avenue
Green Bay, WI 54301

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 79 beds

[***]

[***]

21 years

6 years

5 years

1788

Manor Care of Fond du Lac

265 South National Avenue
Fond du Lac, WI 54935

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 108 beds

[***]

[***]

21 years

6 years

5 years

1789

Sub-E

Manor Care of Elgin

180 South State Street
Elgin, IL 60123

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 88 beds

[***]

[***]

21 years

2 years

5 years

1770

Manor Care of Dallas

3326 Burgoyne Street
Dallas, TX 75233

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 204 beds

[***]

[***]

21 years

2 years

5 years

1771

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-4

 

Replacement Exhibit A-4 to Master Lease

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-4


Facility

Facility Owner/
Lessor

Facility Description

and Primary Intended Use

Initial

Monthly
Allocated
Minimum
Rent

Allocated Initial
Investment

Fixed
Term

1st
Extended
Term

2nd
Extended
Term

HCP ID

Sub-A

Arden Courts MCHS Hamden
153 Leeder Hill Drive
Hamden, CT 06517

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

22 years

13 years

5 years

1912

Manor Care of Naples

3601 Lakewood Boulevard
Naples, FL 34112

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

22 years

13 years

5 years

1913

Manor Care of Carrollwood 3030 West Bearss Avenue
Tampa, FL 33618

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

22 years

13 years

5 years

1914

MCHS Plantation

6931 West Sunrise Boulevard

Plantation, FL 33313

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

22 years

13 years

5 years

1917

HHCC Orange Park
570 Wells Road
Orange Park, FL 32073

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

22 years

13 years

5 years

1918

Arden Court of Ft Myers 15950 McGregor Boulevard
Ft. Myers, FL 33908

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

22 years

13 years

5 years

1919

MCHS Ft Myers SNF
13881 Eagle Ridge Drive
Ft. Myers, FL 33912

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

22 years

13 years

5 years

1920

Manor Care Palos Heights West

11860 Southwest Hwy
Palos Heights, IL 60463

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 130 beds

[***]

[***]

22 years

13 years

5 years

1921

Manor Care of Northbrook 3300
Milwaukee Avenue
Northbrook, IL 60062

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 158 beds

[***]

[***]

22 years

13 years

5 years

1922

Manor Care of Westmont
512 East Ogden Avenue
Westmont, IL 60559

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 155 beds

[***]

[***]

22 years

13 years

5 years

1923

Glen Ellyn

2 South 706 Park Boulevard

Glen Ellyn, IL 60137

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

22 years

13 years

5 years

1924

Arden Court of Geneva
2388 Bricher Road
Geneva, IL 60134

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

22 years

13 years

5 years

1925

Arden Court of Pikesville

8909 Reisterstown Road
Pikesville, MD 21208

HCP Maryland Properties, LLC

Assisted living facility consisting of 56 beds

[***]

[***]

22 years

13 years

5 years

1926

Manor Care of Roland Park

4669 Falls Road
Baltimore, MD 21209

HCP Maryland Properties, LLC

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

22 years

13 years

5 years

1927

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 



Arden Courts Towson

8101 Bellona Avenue
Towson, MD 21204

HCP Maryland Properties, LLC

Assisted living facility consisting of 60 beds

[***]

[***]

22 years

13 years

5 years

1928

HHCC Knollview

1061 West Hackley Avenue Muskegon, MI 49441

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 107 beds

[***]

[***]

22 years

13 years

5 years

1929

Arden Courts MCHS Wayne
800 Hamburg Turnpike
Wayne, NJ 07470

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

22 years

13 years

5 years

1930

Voorhees

1086 Dumont Circle

Voorhees, NJ 08043

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

22 years

13 years

5 years

1931

Arden Court of Kenwood
4580 East Galbraith Road
Kenwood, OH 45236

HCP Properties, LP

Assisted living facility consisting of 62 beds

[***]

[***]

22 years

13 years

5 years

1932

Heartland of Mentor
8200 Mentor Hills Drive
Mentor, OH 44060

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 167 beds

[***]

[***]

22 years

13 years

5 years

1933

Heartland of Marysville
755 South Plum Street
Marysville, OH 43040

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

22 years

13 years

5 years

1934

Manor Care of North Hills
1105 Perry Highway
Pittsburgh, PA 15237

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 200 beds

[***]

[***]

22 years

13 years

5 years

1935

Manor Care of Greentree
1848 Greentree Road
Pittsburgh, PA 15220

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 180 beds

[***]

[***]

22 years

13 years

5 years

1936

Linden Village (Lebanon)
100 Tuck Court
Lebanon, PA 17042

HCP Properties, LP

Assisted living facility consisting of 64 beds

[***]

[***]

22 years

13 years

5 years

1937

Arden Court of San Antonio

15290 Huebner Road

San Antonio, TX 78231

HCP Properties, LP

Assisted living facility consisting of 64 beds

[***]

[***]

22 years

13 years

5 years

1938

HHCC Bedford

2001 Forest Ridge Drive
Bedford, TX 76021

HCP Properties, LP

Skilled nursing facility / long term care / assisted living facility consisting
of 180 beds

[***]

[***]

22 years

13 years

5 years

1939

Sub-B

Manor Care of Palm Desert 74350
Country Club Drive Palm Desert,
CA 92260

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 178 beds

[***]

[***]

22 years

8 years

5 years

1877

Arden Courts MCHS
Farmington
45 South Road
Farmington, CT 06032

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

22 years

8 years

5 years

1878

Springhouse of Lely Palms
1000 Lely Palms Drive
Naples, FL 34113

HCP Properties, LP

Assisted living facility consisting of 212 beds

[***]

[***]

22 years

8 years

5 years

1879

Manor Care of Hinsdale
600 West Ogden Avenue
Hinsdale, IL 60521

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 202 beds

[***]

[***]

22 years

8 years

5 years

1880

MCHS Summer Trace AL

12999 North Pennsylvania Street Carmel, IN 46032

HCP Properties, LP

Assisted living facility consisting of 176 beds

[***]

[***]

22 years

8 years

5 years

1881

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 



Manor Care of Summer Trace

12999 North Pennsylvania Street Carmel, IN 46032

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 104 beds

[***]

[***]

22 years

8 years

5 years

1882

Manor Care of Topeka

2515 Southwest Wanamaker Road Topeka, KS 66614

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

22 years

8 years

5 years

1883

Christopher East Hlth Care Ctr
4200 Browns Lane Louisville,
KY 40220

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 178 beds

[***]

[***]

22 years

8 years

5 years

1884

Arden Court of Silver Spring
2505 Musgrove Road Silver
Spring, MD 20904

HCP Maryland Properties LLC

Assisted living facility consisting of 52 beds

[***]

[***]

22 years

8 years

5 years

1885

HHCC Dearborn Heights
26001 Ford Road

Dearborn Heights, MI 48127

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 151 beds

[***]

[***]

22 years

8 years

5 years

1886

HHCC Georgian Bloomfield
2975 North Adams Road
Bloomfield Hills, MI 48304

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 199 beds

[***]

[***]

22 years

8 years

5 years

1887

HHCC Briarwood

3011 North Center Road

Flint, MI 48506

(this facility also includes additional property identified as assessor’s parcel
numbers 41-04277-011, 41-04-277-090 and 4104-277-064 )

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 117 beds

[***]

[***]

22 years

8 years

5 years

1888

HHCC Three Rivers
517 South Erie Street
Three Rivers, MI 49093

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

22 years

8 years

5 years

1889

HHCC Hampton

800 Mulholland Street
Bay City, MI 48708

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 51 beds

[***]

[***]

22 years

8 years

5 years

1890

Heartland of Mt. Airy
2250 Banning Road
Cincinnati, OH 45239

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 151 beds

[***]

[***]

22 years

8 years

5 years

1891

Manor Care of Willoughby
37603 Euclid Avenue
Willoughby, OH 44094

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 157 beds

[***]

[***]

22 years

8 years

5 years

1892

ManorCare Euclid Beach 16101
Euclid Beach Boulevard Cleveland,
OH 44110

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 202 beds

[***]

[***]

22 years

8 years

5 years

1893

Manor Care of Rocky River 4102
Rocky River Drive Cleveland,
OH 44135

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 210 beds

[***]

[***]

22 years

8 years

5 years

1894

Manor Care of Belden Village
5005 Higbee Avenue, Northwest
Canton, OH 44718

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 147 beds

[***]

[***]

22 years

8 years

5 years

1895

Heartland of Wauseon
303 West Leggett Street
Wauseon, OH 43567

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 53 beds

[***]

[***]

22 years

8 years

5 years

1896

Heartland Lansing

68222 Commercial Drive
Bridgeport, OH 43912

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

22 years

8 years

5 years

1897

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 



Arden Court of Allentown
5151 Hamilton Boulevard

Allentown, PA 18106

HCP Properties, LP

Assisted living facility consisting of 56 beds

[***]

[***]

22 years

8 years

5 years

1898

Manor Care of Dallastown

100 West Queen Street
Dallastown, PA 17313

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 202 beds

[***]

[***]

22 years

8 years

5 years

1899

Manor Care of Kingston East

200 Second Avenue
Kingston, PA 18704

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 176 beds

[***]

[***]

22 years

8 years

5 years

1900

Manor Care of Laureldale
2125 Elizabeth Avenue
Laureldale, PA 19605

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 198 beds

[***]

[***]

22 years

8 years

5 years

1901

Manor Care of Williamsport S

101 Leader Drive
Williamsport, PA 17701

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 116 beds

[***]

[***]

22 years

8 years

5 years

1902

Manor Care North York
1770 Barley Road
York, PA 17404

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 161 beds

[***]

[***]

22 years

8 years

5 years

1903

Arden Court of Jefferson Hills
380 Wray Large Road Jefferson
Hills, PA 15025

HCP Properties, LP

Assisted living facility consisting of 60 beds

[***]

[***]

22 years

8 years

5 years

1904

Heartland of Lexington

2416 Sunset Boulevard West
Columbia, SC 29169

HCP Properties-Lexington SC, LLC

Skilled nursing facility / long term care facility consisting of 132 beds

[***]

[***]

22 years

8 years

5 years

1905

Oakmont of Union

709 Rice Avenue
Union, SC 29379

HCP Properties- Oakmont of Union SC, LLC

Skilled nursing facility / long term care / assisted living facility consisting
of 128 beds

[***]

[***]

22 years

8 years

5 years

1906

HHCC West Houston at Royal
Oak

2939 Woodland Park Drive Houston, TX 77082

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 161 beds

[***]

[***]

22 years

8 years

5 years

1907

Heartland of San Antonio

1 Heartland Drive

San Antonio, TX 78247

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 162 beds

[***]

[***]

22 years

8 years

5 years

1908

Medical Care Center

2200 Landover Place
Lynchburg, VA 24501

HCP Properties-Medical Care Center- Lynchburg VA, LLC

Skilled nursing facility / long term care facility consisting of 118 beds

[***]

[***]

22 years

8 years

5 years

1909

Manor Care of Spokane 6025
North Assembly Street Spokane,
WA 99205

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 125 beds

[***]

[***]

22 years

8 years

5 years

1910

Heartland of Rainelle

606 Pennsylvania Avenue
Rainelle, WV 25962

HCP West Virginia Properties, LLC

Skilled nursing facility / long term care facility consisting of 60 beds

[***]

[***]

22 years

8 years

5 years

1911

Sub-C

Manor Care of Tucson
3705 North Swan Road
Tucson, AZ 85718

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 118 beds

[***]

[***]

22 years

5 years

5 years

1857

Manor Care of Waterloo

201 West Ridgeway Avenue Waterloo, IA 50701

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 97 beds

[***]

[***]

22 years

5 years

5 years

1858

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 



Manor Care of Dubuque
901 West Third Street
Dubuque, IA 52001

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 99 beds

[***]

[***]

22 years

5 years

5 years

1859

HHCC-Peoria

5600 North Glen Elm Drive
Peoria, IL 61614

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 144 beds

[***]

[***]

22 years

5 years

5 years

1860

Manor Care Oak Lawn West
6300 West 95th Street Oak
Lawn, IL 60453

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 192 beds

[***]

[***]

22 years

5 years

5 years

1861

Springhouse of Bethesda

4925 Battery Lane
Bethesda, MD 20814

HCP Maryland Properties, LLC

Assisted living facility consisting of 98 beds

[***]

[***]

22 years

5 years

5 years

1862

HHCC Hyattsville

6500 Riggs Road
Hyattsville, MD 20783

HCP Maryland Properties, LLC

Skilled nursing facility / long term care facility consisting of 160 beds

[***]

[***]

22 years

5 years

5 years

1863

Manor Care of Springfield

2915 South Fremont
Springfield, MO 65804

HCP Properties, LP

Skilled nursing facility / long term care / assisted living facility consisting
of 234 beds

[***]

[***]

22 years

5 years

5 years

1864

Manor Care of Florissant
1200 Graham Road
Florissant, MO 63031

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 98 beds

[***]

[***]

22 years

5 years

5 years

1865

Manor Care of Minot
600 South Main Street
Minot, ND 58701

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 114 beds

[***]

[***]

22 years

5 years

5 years

1866

Manor Care of Westerville 140
Old County Line Road
Westerville, OH 43081

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 180 beds

[***]

[***]

22 years

5 years

5 years

1867

Heartland of Greenville
243 Marion Drive
Greenville, OH 45331

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 92 beds

[***]

[***]

22 years

5 years

5 years

1868

Heartland of Urbana
741 East Water Street
Urbana, OH 43078

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

22 years

5 years

5 years

1869

The Village At Westerville NC
1060 Eastwind Drive
Westerville, OH 43081

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 130 beds

[***]

[***]

22 years

5 years

5 years

1870

The Village At Westerville RC
215 Huber Village Boulevard
Westerville, OH 43081

HCP Properties, LP

Assisted living facility consisting of 125 beds

[***]

[***]

22 years

5 years

5 years

1871

Manor Care of Devon
235 Lancaster Avenue
Devon, PA 19333

HCP Properties, LP

Skilled nursing facility / long term care / assisted living facility consisting
of 131 beds/150 beds

[***]

[***]

22 years

5 years

5 years

1872

Hampton House

1548 Sans Souci Parkway

Hanover Township, PA 18706

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 104 beds

[***]

[***]

22 years

5 years

5 years

1873

Shadyside Nurs. and Rehab Ctr
5609 Fifth Avenue Pittsburgh,
PA 15232

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 150 beds

[***]

[***]

22 years

5 years

5 years

1874

Wallingford Nursing & Rehab
115 South Providence Road
Wallingford, PA 19086

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 207 beds

[***]

[***]

22 years

5 years

5 years

1875

ManorCare Hlth Serv-Shawano
1436 South Lincoln Street
Shawano, WI 54166

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 100 beds

[***]

[***]

22 years

5 years

5 years

1876

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 



Sub-D

HHCC Saginaw
2901 Galaxy Drive
Saginaw, MI 48601

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 103 beds

[***]

[***]

22 years

1 years

5 years

1854

Heartland Victorian Village 920
Thurber Drive - West Columbus,
OH 43215

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 148 beds

[***]

[***]

22 years

1 years

5 years

1855

Holiday Nursing Center

280 Moffett Drive, Hwy 87N Center, TX 75935

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 137 beds

[***]

[***]

22 years

1 years

5 years

1856

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Modification of Extension Term

 

Section 1(d) and (e) of Exhibit D to the Master Lease shall be deleted in its
entirety and replaced with the following in lieu thereof:

 

“(d)(1)  For each Pool 1 First Extended Term, Pool 2 First Extended Term, Pool 3
First Extended Term and Pool 4 First Extended Term, respectively, on the
commencement thereof, Pool 1 Minimum Rent, Pool 2 Minimum Rent, Pool 3 Minimum
Rent or Pool 4 Minimum Rent (as applicable) shall be reset in an amount equal to
the greater of (i) the then Fair Market Rental for, as applicable, the Pool 1
Facilities, the Pool 2 Facilities, the Pool 3 Facilities or the Pool 4
Facilities, or (ii) the Pool 1 Minimum Rent, Pool 2 Minimum Rent, Pool 3 Minimum
Rent or Pool 4 Minimum Rent (as applicable) for the immediately preceding Lease
Year plus three percent (3.00%).”

 

(d)(2) For each Pool 1 Second Extended Term, Pool 2 Second Extended Term, Pool 3
Second Extended Term and Pool 4 Second Extended Term, respectively, on the
commencement thereof, Pool 1 Minimum Rent, Pool 2 Minimum Rent, Pool 3 Minimum
Rent or Pool 4 Minimum Rent (as applicable) shall be reset in an amount equal to
the greater of (i) the then Fair Market Rental for, as applicable, the Pool 1
Facilities, the Pool 2 Facilities, the Pool 3 Facilities or the Pool 4
Facilities, or (ii) the Pool 1 Minimum Rent, Pool 2 Minimum Rent, Pool 3 Minimum
Rent or Pool 4 Minimum Rent (as applicable) for the immediately preceding Lease
Year plus three percent (3.00%).”

 

(e) Commencing upon the expiration of each Lease Year during each Pool 1
Extended Term, Pool 2 Extended Term, Pool 3 Extended Term and Pool 4
Extended Term, respectively (other than the last Lease Year of each of the Pool
1 First Extended Term, Pool 2 First Extended Term, Pool 3 First  Extended Term
and Pool 4 First Extended Term), the Pool 1 Minimum Rent, Pool 2 Minimum Rent,
Pool 3 Minimum Rent or Pool 4 Minimum Rent (as applicable) shall increase by a
percentage equal to the greater of (i) three percent (3%) or (ii) the CPI
Increase.

 

Section 2 of Exhibit D to the Master Lease is hereby deleted in its entirety and
replaced with the following:

 

“2.  Extended Terms

 

Subject in all respects to the provisions of Section 19.1 of this Lease and the
Tenth Amendment and all other applicable terms of this Lease, Lessee shall be
entitled to the renewal options with respect to the Facilities as follows:

 

(i) with respect to the Pool 1 Sub-A Facilities: (A) one (1) seventeen -year
renewal term (the “Pool 1 Sub-A First Extended Term”) and (B) if the Term
therefor has been extended as provided in clause (A), one (1) five-year renewal
term (the “Pool 1 Sub-A Second

Exhibit B - 1





 

--------------------------------------------------------------------------------

 

 



Extended Term” together with the Pool 1 Sub-A First Extended Term, collectively,
the “Pool 1 Sub-A Extended Term”);

(ii) with respect to the Pool 1 Sub-B Facilities: (A) one (1) twelve -year
renewal term (the “Pool 1 Sub-B First Extended Term”) and (B) if the Term
therefor has been extended as provided in clause (A), one (1) five-year renewal
term (the “Pool 1 Sub-B Second Extended Term” together with the Pool 1 Sub-B
First Extended Term, collectively, the “Pool 1 Sub-B Extended Term”);

(iii) with respect to the Pool 1 Sub-C Facilities: (A) one (1) nine-year renewal
term (the “Pool 1 Sub-C First Extended Term”) and (B) if the Term therefor has
been extended as provided in clause (A), one (1) five-year renewal term (the
“Pool 1 Sub-C Second Extended Term” and together with the Pool 1 Sub-C First
Extended Term, collectively, the “Pool 1 Sub-C Extended Term”);

(iv) with respect to the Pool 1 Sub-D Facilities: (A) one (1) five-year renewal
term (the “Pool 1 Sub-D First Extended Term”) and (B) if the Term therefor has
been extended as provided in clause (A), one (1) five-year renewal term (the
“Pool 1 Sub-D Second Extended Term” and together with the Pool 1 Sub-D First
Extended Term, collectively, the “Pool 1 Sub-D Extended Term”);

(v) with respect to the Pool 2 Sub-A Facilities: (A) one (1) sixteen-year
renewal term (the “Pool 2 Sub-A First Extended Term”) and (B) if the Term
therefor has been extended as provided in clause (A), one (1) five-year renewal
term (the “Pool 2 Sub-A Second Extended Term” and together with the Pool 2 Sub-A
First Extended Term, collectively, the “Pool 2 Sub-A Extended Term”);

(vi) with respect to the Pool 2 Sub-B Facility: (A) one (1) fifteen-year renewal
term (the “Pool 2 Sub-B First Extended Term”) and (B) if the Term therefor has
been extended as provided in clause (A), one (1) five-year renewal term (the
“Pool 2 Sub-B Second Extended Term” and together with the Pool 2 Sub-B First
Extended Term, collectively, the “Pool 2 Sub-B Extended Term”);

(vii) with respect to the Pool 2 Sub-C Facilities: (A) one (1) eleven-year
renewal term (the “ Pool 2 Sub-C First Extended Term”) and (B) if the Term
therefor has been extended as provided in clause (A), one (1) five-year renewal
term (the “Pool 2 Sub-C Second Extended Term” and together with the Pool 2 Sub-C
First Extended Term, collectively, the “Pool 2 Sub-C Extended Term”);

(viii) with respect to the Pool 2 Sub-D Facilities: (A) one (1) eight-year
renewal term (the “Pool 2 Sub-D First Extended Term”) and (B) if the Term
therefor has been extended as provided in clause (A), one (1) five-year renewal
term (the “Pool 2 Sub-D Second Extended Term” and together with the Pool 2 Sub-D
First Extended Term, collectively, the “Pool 2 Sub-D Extended Term”);

Exhibit B - 2





 

--------------------------------------------------------------------------------

 

 



(ix) with respect to the Pool 2 Sub-E Facilities: (A) one (1) four-year renewal
term (the “Pool 2 Sub-E First Extended Term”) and (B) if the Term therefor has
been extended as provided in clause (A), one (1) five-year renewal term (the
“Pool 2 Sub-E Second Extended Term” and  together with the Pool 2 Sub-E First
Extended Term, collectively, the “Pool 2 Sub-E Extended Term”);

(x) with respect to the Pool 3 Sub-A Facilities: (A) one (1) fourteen-year
renewal term (the “Pool 3 Sub-A First Extended Term”) and (B) if the Term
therefor has been extended as provided in clause (A), one (1) five-year renewal
term (the “Pool 3 Sub-A Second Extended Term” and together with the Pool 3 Sub-A
First Extended Term, collectively, the “Pool 3 Sub-A Extended Term”);

(xi) with respect to the Pool 3 Sub-B Facility: (A) one (1) thirteen-year
renewal term (the “Pool 3 Sub-B First Extended Term”) and (B) if the Term
therefor has been extended as provided in clause (A), one (1) five-year renewal
term (the “Pool 3 Sub-B Second Extended Term” and together with the Pool 3 Sub-B
First Extended Term, collectively, the “Pool 3 Sub-B Extended Term”);

(xii) with respect to the Pool 3 Sub-C Facilities: (A) one (1) nine-year renewal
term (the “Pool 3 Sub-C First Extended Term”) and (B) if the Term therefor has
been extended as provided in clause (A), one (1) five-year renewal term (the
“Pool 3 Sub-C Second Extended Term” and together with the Pool 3 Sub-C First
Extended Term, collectively, the “Pool 3 Sub-C Extended Term”);

(xiii) with respect to the Pool 3 Sub-D Facilities: (A) one (1) six-year renewal
term (the “Pool 3 Sub-D First Extended Term”) and (B) if the Term therefor has
been extended as provided in clause (A), one (1) five-year renewal term (the
“Pool 3 Sub-D Second Extended Term” and together with the Pool 3 Sub-D First
Extended Term, collectively, the “Pool 3 Sub-D Extended Term”);

(xiv) with respect to the Pool 3 Sub-E Facilities: (A) one (1) two-year renewal
term (the “Pool 3 Sub-E First Extended Term”) and (B) if the Term therefor has
been extended as provided in clause (A), one (1) five-year renewal term (the
“Pool 3 Sub-E Second Extended Term” and together with the Pool 3 Sub-E First
Extended Term, collectively, the “Pool 3 Sub-E Extended Term”);

(xv) with respect to the Pool 4 Sub-A Facilities: (A) one (1) thirteen-year
renewal term (the “ Pool 4 Sub-A First Extended Term”) and (B) if the Term
therefor has been extended as provided in clause (A), one (1) five-year renewal
term (the “Pool 4 Sub-A Second Extended Term” and together with the Pool 4 Sub-A
First Extended Term, collectively, the “Pool 4 Sub-A Extended Term”);

(xvi) with respect to the Pool 4 Sub-B Facilities: (A) one (1) eight-year
renewal term (the “Pool 4 Sub-B First Extended Term”) and (B) if the Term
therefor has been extended as provided in clause (A), one (1) five-year renewal
term (the “Pool 4 Sub-B Second

Exhibit B - 3





 

--------------------------------------------------------------------------------

 

 



Extended Term” and together with the Pool 4 Sub-B First Extended Term,
collectively, the “Pool 4 Sub-B Extended Term”);

(xvii) with respect to the Pool 4 Sub-C Facilities: (A) one (1) five-year
renewal term (the “Pool 4 Sub-C First Extended Term”) and (B) if the Term
therefor has been extended as provided in clause (A), one (1) five-year renewal
term (the “Pool 4 Sub-C Second Extended Term” and together with the Pool 4 Sub-C
First Extended Term, collectively, the “Pool 4 Sub-C Extended Term”); and

(xviii) with respect to the Pool 4 Sub-D Facilities: (A) one (1) one-year
renewal term (the “Pool 4 Sub-D First Extended Term”) and (B) if the Term
therefor has been extended as provided in clause (A), one (1) five-year renewal
term (the “Pool 4 Sub-D Second Extended Term” and together with the Pool 4 Sub-D
First Extended Term, collectively, the “Pool 4 Sub-D Extended Term”).”

For purposes hereof:

(i) The Pool 1 Sub-A Second Extended Term, the Pool 1 Sub-B Second Extended
Term, the Pool 1 Sub-C Second Extended Term and the Pool 1 Sub-D Second Extended
Term are collectively referred to as the “Pool 1 Second Extended Term”;

(ii) The Pool 2 Sub-A Second Extended Term, the Pool 2 Sub-B Second Extended
Term, the Pool 2 Sub-C Second Extended Term, the Pool 2 Sub-D Second Extended
Term and the Pool 2 Sub-E Second Extended Term are collectively referred to as
the “Pool 2 Second Extended Term”;

(iii) The Pool 3 Sub-A Second Extended Term, the Pool 3 Sub-B Second Extended
Term, the Pool 3 Sub-C Second Extended Term, the Pool 3 Sub-D Second Extended
Term and the Pool 3 Sub-E Second Extended Term are collectively referred to as
the “Pool 3 Second Extended Term”; and

(iv) The Pool 4 Sub-A Second Extended Term, the Pool 4 Sub-B Second Extended
Term, the Pool 4 Sub-C Second Extended Term and the Pool 4 Sub-D Second Extended
Term are collectively referred to as the “Pool 4 Second Extended Term”.

Exhibit B - 4





 

--------------------------------------------------------------------------------

 

 



EXHIBIT C

 

Form of Addendum

[Addendum #__]

ADDENDUM #__ TO MASTER LEASE AND SECURITY AGREEMENT

This ADDENDUM #__ TO MASTER LEASE AND SECURITY AGREEMENT (this “Addendum”) is
made and entered into as of _________ __, 20__, by and between the parties
signatory hereto, as lessors (collectively, “Lessor”) and HCR III Healthcare,
LLC, as lessee (“Lessee”).

RECITALS

A.Lessor is the current “Lessor” and Lessee is the current “Lessee” pursuant to
that certain Master Lease and Security Agreement dated as of April 7, 2011 (as
the same may have been amended, restated or otherwise modified prior to the date
hereof, the “Master Lease”). Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Master Lease.

B.Lessee’s obligations under the Master Lease are guaranteed by HCR ManorCare,
Inc., a Delaware corporation, successor in interest to HCR ManorCare, LLC, a
Delaware limited liability company, pursuant to that certain Guaranty of
Obligations dated as of April 7, 2011 (as the same may heretofore have been or
may hereafter be further amended, modified or reaffirmed from time to time in
accordance with the terms thereof, the “Guaranty”).

C.Pursuant to Section 12 of that certain Tenth Amendment to Master Lease and
Security Agreement, dated as of March 29, 2015 (the “Tenth Amendment”), by and
among Lessor, Lessee and Guarantor, Lessor, Lessee and Guarantor desire to add
the real property more particularly described on Exhibit A attached hereto (the
“Additional Facility”) to the Leased Property under the Master Lease.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:

1.Lessee’s Representations and Warranties.  Lessee hereby represents and
warrants to Lessor that the Additional Facilities Owners have delivered to
Lessor the materials and documentation required pursuant to Section 12 of the
Tenth Amendment and that, to Lessee’s knowledge, (i) all such materials and
documentation were true, correct and complete at the time delivered and (ii)
there have been no changes affecting any such materials or documentation or any
information disclosed thereby, that

Exhibit C - 1





 

--------------------------------------------------------------------------------

 

 



would interfere with or materially adversely affect the consummation of the
transactions contemplated hereby, that have not been previously disclosed by
Lessee or Guarantor to Lessor in writing.

2.Additional Facility. The Master Lease is hereby amended to modify the “Pool 4
Facilities” to add the Additional Facility thereto and Lessor hereby leases to
Lessee, and Lessee hereby leases from Lessor, as part of the Leased Property,
all of Lessor’s right, title and interest in and to the Additional Facility,
including any improvements currently and to be located thereon, subject to all
of the terms, conditions and provisions of the Master Lease, as it is hereby,
and may be hereafter, amended, supplemented, restated or otherwise modified.

3.Opco Sublease:  Schedule 4 to the Master Lease is hereby amended to add the
following operating sublease thereto:  [____________________].

4.Effect of Addendum. All references in the Master Lease to “this Lease” shall
be deemed to be references to the Master Lease as amended hereby.

5.Full Force and Effect; Acknowledgement. The Master Lease, as hereby amended,
shall remain and continue in full force and effect.

6.Counterparts; Facsimile or Electronically Transmitted Signatures. This
Addendum may be executed in any number of counterparts, all of which shall
constitute one and the same instrument. Signatures transmitted by facsimile or
other electronic means may be used in place of original signatures on this
Addendum, and Lessor and Lessee both intend to be bound by the signatures on the
document transmitted by facsimile or such other electronic means.

[NO FURTHER TEXT ON THIS PAGE]

 

Exhibit C - 2





 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
as of the day and year first written above.

 

 

 

 

 

“LESSOR”

 

 

 

HCP PROPERTIES, LP, a Delaware limited partnership

 

 

 

By:HCP I-B Properties, LLC, a Delaware limited liability company, its General
Partner

 

 

 

HCP WEST VIRGINIA PROPERTIES, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF ALEXANDRIA VA, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF ARLINGTON VA, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF MIDWEST CITY OK, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES OF OKLAHOMA CITY (NORTHWEST), LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES OF OKLAHOMA CITY (SOUTHWEST), LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES OF TULSA OK, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-ARDEN COURTS OF ANNANDALE VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-CHARLESTON OF HANAHAN SC, LLC, a Delaware limited liability
company

 

Exhibit C - S-1





 

--------------------------------------------------------------------------------

 

 



 

 

 

HCP PROPERTIES-COLUMBIA SC, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-FAIR OAKS OF FAIRFAX VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-IMPERIAL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-LEXINGTON SC, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-MEDICAL CARE CENTER-LYNCHBURG VA, LLC, a Delaware limited
liability company

 

 

 

HCP PROPERTIES-OAKMONT EAST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-OAKMONT OF UNION SC, LLC, a Delaware limited liability company

 

 

 

HCP PROPERTIES-OAKMONT WEST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-STRATFORD HALL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

 

 

HCP PROPERTIES-WEST ASHLEY-CHARLESTON SC, LLC, a Delaware limited liability
company

 

 

 

 

 

 

 

 

 

 

 

Exhibit C - S-2





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

HCP MARYLAND PROPERTIES, LLC, a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C - S-3





 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
as of the day and year first written above.

 

 

 

 

 

 

 

“LESSEE”

 

 

 

 

 

HCR III HEALTHCARE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C - S-4





 

--------------------------------------------------------------------------------

 

 

 

[Addendum #__]

CONSENT, REAFFIRMATION AND AGREEMENT OF GUARANTOR

Guarantor hereby (i) reaffirms all of its obligations under the Guaranty, (ii)
consents to the foregoing Addendum and (iii) agrees that its obligations under
the Guaranty shall extend to Lessee’s duties, covenants and obligations pursuant
to the Master Lease, as amended or modified pursuant to the foregoing Addendum.

 

 

 

 

 

 

HCR MANORCARE, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C – Consent, Reaffirmation and Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Legal Description of Additional Property






 

--------------------------------------------------------------------------------

 

 



SCHEDULE 1

 

Additional Facilities

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

Additional Facilities

 

Facility

Facility Owner/ Lessor

Facility Description

and Primary Intended Use

Initial

 

Monthly

Allocated
Minimum

Rent(1)

Allocated Initial Investment

Fixed Term

1st Extended

Term

2nd Extended

Term

HCP ID

To be included in Pool 4

MCNRC Winter Park

2075 Loch Lomond Dr
Winter Park, FL 32792

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 138 beds

[***]

[***]

Coterminus
with
Pool 4
Facilities

13 years

5 years

TBD

MCHS Washington Twn

378 Fries Mill Road
Sewell, NJ 08080

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

Coterminus
with
Pool 4
Facilities

13 years

5 years

TBD

MCHS Wingfield Hills

2350 Wingfield Hills Road
Sparks, NV 89436

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

Coterminus
with
Pool 4
Facilities

13 years

5 years

TBD

MCHS Utica Ridge

3800 Commerce Blvd.
Davenport, IA 52807

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

Coterminus
with
Pool 4
Facilities

13 years

5 years

TBD

MCHS Salmon Creek

2811 N.E. 139th Street
Vancouver, WA 98686

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

Coterminus
with
Pool 4
Facilities

13 years

5 years

TBD

MCHS Lacey

4524 Intelco Loop SE
Lacey, WA 98503

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

Coterminus
with
Pool 4
Facilities

13 years

5 years

TBD

MCHS Sterling Heights

38200 Schoenherr Road
Sterling Heights, MI 48312

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

Coterminus
with
Pool 4
Facilities

13 years

5 years

TBD

Heartland of Dublin

4075 W. Dublin-Granville
Road Dublin, OH 43017

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

Coterminus
with
Pool 4
Facilities

13 years

5 years

TBD

Heartland of Twinsburb

8551 Darrow Road
Twinsburg, OH 44087

HCP Properties, LP

Skilled nursing facility / long term care facility consisting of 120 beds

[***]

[***]

Coterminus
with
Pool 4
Facilities

13 years

5 years

TBD

 

--------------------------------------------------------------------------------

(1)



If the closing for any Additional Facility does not occur before April 1, 2016,
then the Initial Monthly Allocated Minimum Rent for such Additional Facility
will be increased by three percent (3%).

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with

the Securities and Exchange Commission.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

Deferred Rent Obligation Allocation

 

[***]

 

 

 

 

 

 

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.



 

--------------------------------------------------------------------------------